Exhibit 10.1







EXCLUSIVE MANUFACTURING AND DISTRIBUTION AGREEMENT




AN AGREEMENT made as of the 25th day of January, 2006, between Universal
Records, a division of UMG Recordings, Inc. 1755 Broadway, New York, New York
10019 (hereinafter referred to as “Universal") and American Southwest Music
Distribution, Inc. at 8721 Sunset Blvd, Suite #7, Los Angeles, CA 90069, Attn:
Marcus Sanders, Esq. (hereinafter referred to as "you").




1.

TERM




1.01.

(a)

The term of this agreement (“Term”) will commence on the date hereof and will
continue until the date   two (2) years from the date hereof (“Initial Period”),
subject to paragraph 1.01(b) below and the other applicable provisions of this
agreement.  Each twelve (12) month period of the Term hereof is sometimes
hereinafter referred to as a “Contract Year”.




(b)

You hereby grant to Universal one (1) irrevocable option (“Option”) to extend
the Term hereof for an additional period of two (2) years (“Option Period”) on
the same terms and conditions applicable to the Initial Period, except as
otherwise specified herein.  Universal may exercise its Option by giving you
written notice at any time before end of the Initial Period.  If Universal
exercises its Option, the Option Period will automatically begin immediately
after the end of the Initial Period.




(c)

Universal will have six (6) months from the expiration or termination of the
Term hereof to sell off its existing inventory of Distributed Product on a
non-exclusive basis (“Sell Off Period”).




(d)

The period consisting of the Term hereof and the Sell Off Period is sometimes
hereinafter referred to as the “Exploitation Period”.




1.02.

You and Universal hereby acknowledge that contemporaneously herewith, you and
Universal are entering into the following agreement and you hereby agree to
execute and deliver to Universal an exclusive foreign license agreement in
respect of manufacturing, selling, distributing, and otherwise exploiting
Distributed Product throughout the universe excluding the Territory hereunder
(the “License Agreement”),  The Term of this agreement will be the same as and
will run contemporaneously with the term of the License Agreement.







2.

UNIVERSAL'S RIGHTS




2.01.

You hereby grant to Universal and any Person authorized by Universal the
unlimited right (which right will be exclusive during the Term hereof and
non-exclusive during the Sell Off Period) in the Territory during the
Exploitation Period:




(a)

(1)

(A)

to manufacture, distribute, sell, and otherwise exploit Distributed Product by
any and all methods now or hereafter known, including, without limitation,
through Normal Retail Channels and Ancillary Exploitation Channels.




(B)

Notwithstanding the foregoing, solely in respect of the exploitation of
Distributed Product through Ancillary Exploitation Channels, Universal will not
without your prior consent (not to be unreasonably withheld or delayed): (i)
license any Master embodied on Distributed Product in the Territory: (A) for use
in a motion picture, television production, or television








Page 1




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

advertisement or (B) for inclusion on a third party compilation Record, or (ii)
use or license any Master of Distributed Product for inclusion on premium
Records to promote the sale of any product or service other than Records;
provided, however, that Universal’s inadvertent failure to so obtain your
consent will not constitute a breach of this agreement.




(2)

Without limiting the foregoing, Universal’s rights hereunder include, without
limitation the right (but not the obligation) to (A) solicit and fulfill orders
for Distributed Product; (B) to advertise, promote and otherwise market
Distributed Product (and to authorize other Persons to do so) through any
mediums and channels and by any means whatsoever now or hereafter known,
including, without limitation, the right to (i) use and authorize other Persons
to use the artwork of each Record distributed hereunder in the packaging of such
Record and any other materials hereunder (including, without limitation, all
Materials) for the purposes of trade, advertising, marketing, promotion, and
publicity, in any manner and in any medium now or hereafter known and (ii) the
right to publicize, advertise, and exploit Distributed Product and to cause or
permit others to do so; and (C) the right to perform Distributed Product
publicly and to permit the public performances thereof in any medium and by any
means whatsoever, whether now or hereafter known.  




(b)

to use, reproduce, print, publish or disseminate (and allow others the right to
use, reproduce, print, publish, or disseminate) in any medium or by any method
now or hereafter known your name, the names, approved portraits, approved
pictures and approved likenesses of each Distributed Artist and the individual
producers and all other Persons performing services in connection with or whose
performance is embodied in Distributed Product (including, without limitation,
all professional, group and other assumed or fictitious names used by them), and
the voice and sound effects of the foregoing Persons (or any reproduction or
simulation thereof) and approved biographical material concerning them for
purposes of advertising, promotion and trade in connection with you, Distributed
Product or the Distributed Artist concerned, the making and exploitation of
Records hereunder, Universal’s exploitation of Distributed Product, in the
marketing, promotion, and advertising  of Records embodying Distributed Product,
on websites, and general goodwill advertising; or Universal may, at its
election, delay or refrain from doing any one or more of the foregoing.




(c)

to use all trademarks, trade names, service marks, and logos owned and/or used
by you or otherwise submitted, delivered, or supplied by you to Universal in
connection with Distributed Product (collectively, the “Mark”) in the Territory
in connection with Universal’s use or other  exploitation of Distributed Product
hereunder at no additional cost to Universal (including, without limitation, on
Record packaging artwork and on advertising, marketing, and promotional
materials).  Notwithstanding the foregoing, Universal will not be required to
use your Mark if, in Universal’s reasonable judgment, such use might violate a
statute, law or regulation, or the rights of any Person. The registration of all
of your Mark will be your responsibility and will be done at your sole expense.
Your submission of any material which includes any Mark will be deemed to be
instructions to Universal for Universal to use the Mark as submitted.
 Notwithstanding anything to the contrary contained herein your Mark including,
without limitation, any Mark submitted or otherwise used by you in connection
with Distributed Product or in connection with any materials created in
connection with Distributed Product (e.g., without limitation, Record packaging
artwork, marketing, advertising, and promotional materials, and advertisements)
will constitute an item of “Materials” hereunder.




2.02.

Notwithstanding anything to the contrary contained herein, Universal will have
the right, without liability to you and without limiting its other rights, to
decline to distribute or otherwise exploit or to discontinue the distribution or
other exploitation of any Distributed Product hereunder if Universal reasonably
believes that: (a) such distribution or other exploitation might violate a
statute, law, or regulation or violate any rights of any Persons or might
subject Universal to liability or unfavorable regulatory action; (b) the Record
or any Master embodied therein is offensive to reasonable standards of public
taste; (c) Universal believes that its distribution or other exploitation of
such Record would








Page 2




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

constitute a breach by you of any of your agreements, warranties, or
representations contained herein; and/or (d) such distribution or other
exploitation might constitute the potential defamation or libel of any Person.
Your sole remedy in the event any such Record is so rejected is the right to
exclude solely the particular Record of Distributed Product from the definition
of Distributed Product hereunder and enter into an agreement with a Person other
than Universal solely to distribute solely such Record, provided that you and
such other Person sticker or otherwise mark any such Record (at your sole cost
and expense) to ensure that such Record is not returned to Universal and further
provided that you will not identify or allow others to identify any such Record
distributed by any other Person with Universal in any manner, directly or
indirectly.




3.

DISTRIBUTION FEE; LICENSING FEE; NET PROCEEDS; PAYMENTS; ACCOUNTINGS




3.01.

(a)

In consideration of Universal providing services relating to the distribution
and other exploitation of Distributed Product through Normal Retail Channels in
the Territory, Universal shall be entitled to, and shall, deduct fees from Net
Billings equal to twenty five percent (25%) of Net Billings hereunder, which
fees Universal shall retain and utilize for its own account (“Distribution
Fee”).  Notwithstanding the immediately preceding sentence, the Distribution Fee
shall be twenty two and one half percent (22.5%) of Net Billings rather than
twenty-five percent (25%), with respect Distributed Product distributed
hereunder after the calendar month in which cumulative Net Billings hereunder
exceed Eight Million Dollars ($8,000,000), and the Distribution Fee shall be
twenty percent (20%) of Net Billings rather than twenty two and one half percent
(22.5%), with respect to Distributed Product distributed hereunder after the
calendar month of the term during which cumulative Net Billings hereunder exceed
Fifteen Million Dollars ($15,000,000).  The foregoing Distribution Fee rate
decreases, if applicable, shall apply prospectively beginning in the month
following the month in which the Net Billings threshold is attained.




(b)

In consideration of Universal providing services relating to the exploitation of
Distributed Product through Ancillary Exploitation Channels in the Territory,
Universal shall be entitled to, and shall, deduct fees from Net Licensing
Billings equal to fifteen percent (15%) of Net Licensing Billings hereunder,
which fees Universal shall retain and utilize for its own account (“Licensing
Fee”).




3.02.

As used herein, “Net Proceeds” means Total Net Billings less:




(a)

the Distribution Fee




(b)

the Licensing Fee




(c)

a reserve against anticipated returns of Distributed Product distributed by
Universal and/or credits for such returns during and after the Term of this
agreement.  In establishing such reserves, Universal will take into
consideration the sale and returns history of previous Records shipped hereunder
as well as that of the Record concerned, Soundscan reports (or similar retail
sales reports) and reports from Universal distributor regarding to what extent
the Record concerned is "selling through" at retail outlets. Universal will
liquidate any such reserves within a period that does not exceed one year after
the period in which such reserves were initially established, provided, if
Universal makes any overpayment to you (e.g., by reason of an accounting error
or by paying royalties on Records returned later), you will reimburse Universal
to the extent Universal does not deduct such sums from monies due you hereunder.
 Notwithstanding anything to the contrary contained herein, one hundred and
eighty (180) days prior to the expiration or termination of the Term of this
agreement, Universal will have the right to withhold reserves in an amount
sufficient in Universal's reasonable business judgment to cover anticipated
returns and credits during those last one hundred eighty (180) days and during
and after the Sell Off Period, it being understood that such reserves may exceed
the percentages applicable during the Term of this agreement as set forth








Page 3




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

above. Returns of Distributed Product will first be applied against the most
recent sales and then against the oldest reserves. If the amount of actual
returns and/or credits exceed the amount of reserves held by Universal then,
without limiting Universal’s other rights, such amount will be paid by you
within five (5) days following Universal's written demand therefore.  




(d)

Any and all charges for the manufacturing or handling of Distributed Product or
the reproduction of artwork, sleeves, labels, covers or other containers of such
Records, as more specifically set forth in Article 6 hereinbelow.




(e)

Any and all Advances paid by Universal hereunder (it being agreed that Universal
is under no obligation whatsoever to pay any Advances to you hereunder).




(f)

Any and all applicable taxes imposed on Universal with respect to the
manufacture, distribution, license, sale, and/or other exploitation of
Distributed Product hereunder (e.g. sales tax, VAT, etc.).




(g)

Any and all co-op advertising monies.   During the last six (6) months of the
Term of this agreement, Universal may deduct from Net Billings a reasonable
reserve for any such costs incurred by Universal during such period, which
reserve will be liquidated no later than twelve (12) months after the end of the
Term hereof.




(h)

Universal’s standard charges for returns handling and refurbishing Distributed
Product, whether such Records were distributed by Universal or by a Person other
than Universal.




(i)

Universal’s standard charges for refurbishing Records manufactured by any Person
other than Universal.




(j)

Credits to Universal’s customers for actual returns of Distributed Product not
shipped by Universal hereunder made during each accounting period.




(k)

Special Program Discounts and/or price reduction programs.




(l)

Any other amounts due Universal under this agreement or the License Agreement or
any and all other costs of any other service rendered by Universal or product
furnished or monies spent by Universal on your behalf hereunder, provided any
such service, product, or monies are provided or spent in the normal course of
handling Distributed Product hereunder and are consistent with similar services,
products or monies that are provided or spent for similar-type arrangements.  




(m)

any other amounts that Universal is entitled to offset or otherwise deduct from
Net Billings or Net Licensing Billings hereunder.




3.03.

Universal will compute Net Proceeds hereunder on a calendar monthly basis.
 Within sixty (60) days after the close of each such monthly period Universal
will send you an accounting statement covering the Net Proceeds for the
accounting period concerned and will remit to you the net amount of such Net
Proceeds, if any, after deducting any such amount, if any, that Universal may be
required to withhold pursuant to the applicable state tax laws, the U.S. Tax
Regulations, or any other applicable statute, regulation, treaty, or law.  Such
accounting statements will be rendered in accordance with Universal’s regular
accounting practices. Notwithstanding anything to the contrary contained herein,
Universal, during the Exploitation Period hereof, is not obligated to render an
accounting statement with respect to any monthly periods in respect of which
there is no significant (as determined by Universal in its reasonable commercial
judgment) change between the accounting rendered with respect to the calendar
monthly period immediately preceding such








Page 4




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

particular calendar monthly period and the accounting that would otherwise be
rendered with respect to such particular monthly period unless you request, in
writing, an accounting statement for one or more particular monthly periods.
 Any such requests will be made at least thirty (30) days prior to the
commencement of the calendar monthly period in respect of which an accounting
statement is sought.




3.04.

All accounting statements rendered by Universal will be conclusively binding
upon you and not subject to any objection by you for any reason unless specific
objection in writing, stating the basis thereof, is given to Universal and an
audit pursuant to paragraph 3.05 for that statement is completed within two (2)
years from the date such statement is rendered. Failure to make such written
objection or conduct the audit within said time period will be deemed to be your
approval of such statement, your waiver of such audit rights, and your waiver of
the right to sue Universal for additional Net Proceeds in connection with the
applicable accounting period. Each statement will be deemed rendered when due
unless you notify Universal that the applicable statement was not received by
you and such notice is given within sixty (60) days after the applicable due
date specified in paragraph 3.01 above, in which event the statement will be
deemed rendered on the date actually sent by Universal. You will not have the
right to sue Universal in connection with any accounting, or to sue Universal
for monies due on account of the exploitation of Distributed Product hereunder
during the period an accounting covers, unless you commence the suit within two
(2) years after the date the applicable statement is rendered to you.




3.05.

You may, at your own expense, audit Universal’s books and records directly
relating to this agreement that report the sales or other exploitation of
Distributed Product for which Net Proceeds are payable hereunder. You may make
such audit only for the purpose of verifying the accuracy of statements sent to
you hereunder and only as provided herein. You may initiate such audit only by
giving notice to Universal at least thirty (30) days prior to the date you
intend to commence your audit. Your audit will be conducted by a reputable
independent certified public accountant experienced in record industry audits in
such a manner so as not to disrupt Universal's other functions and will be
completed promptly. You may audit a particular statement only once and only
within two (2) years after the date such statement is rendered as provided in
paragraph 3.04 above. Your audit may be conducted only during Universal's usual
business hours and at the place where it keeps the books and records to be
examined. You will not audit Universal’s books and records more than once during
any calendar year of the Term of this agreement. Your auditor will review his
tentative written findings with a member of Universal's finance staff designated
by Universal before rendering a report to you so as to remedy any factual errors
and clarify any issues that may have resulted from misunderstanding.




3.06.

At any time that Net Proceeds are reported, if such Net Proceeds are in a
negative amount, then you will promptly pay Universal such Net Proceeds, plus
any other amounts then due.




3.08.

You acknowledge that Universal may invoice free goods in accordance with its
standard policies.




4.

YOUR OBLIGATIONS




4.01

You will be solely responsible for and will accept and process any and all
returns of Distributed Product not distributed by Universal, whether sold before
or during the Term of this agreement, including, without limitation, returns
from independent distributors, retailers, racks or otherwise.  The preceding
sentence is of the essence of this agreement.  Without limiting the foregoing,
if Universal elects, in its sole discretion, to accept and process returns of
Distributed Product not distributed by Universal on your behalf (which Universal
is under no obligation whatsoever to do), then, without limiting its other
rights and remedies, Universal will have the right to deduct any costs incurred
therefor (including Universal’s standard returns handling fees) against any and
all monies otherwise payable to you hereunder or under the License Agreement,
provided, however, that if the








Page 5




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

monies otherwise payable hereunder for any particular accounting period are less
than the total amount to be deducted, Universal will bill you for such costs,
and you will reimburse Universal for same no later than thirty (30) days after
your receipt of Universal’s invoice.




4.02

You will be solely responsible for all costs of refurbishing inventory of
Distributed Product not manufactured by Universal hereunder to allow Universal
to sell such inventory as Universal-distributed product during the Term of this
agreement. Such refurbishing of Distributed Product will include having all
references to any prior distributor contained on Distributed Product concerned
and/or any packaging in respect thereof, removed or otherwise overstickered,
covered, or deleted, and, at Universal’s election, such Distributed Product will
either bear a sticker or other identifying characteristic, or will bear a new
selection number and bar code. Without limiting the foregoing, Universal will
have the right to deduct the costs of such refurbishing (at Universal’s standard
rate card refurbishing cost) from any and all monies otherwise payable to you
hereunder or under the License Agreement, provided, however, that if the monies
otherwise payable hereunder in any particular accounting period are less than
the total amount to be deducted, then Universal will bill you for such costs,
and you will reimburse Universal for same no later than thirty (30) days after
your receipt of Universal’s invoice.




4.03.

You will supply Universal, pursuant to the schedule and specifications
designated by Universal, material for insertion in Universal's sales
publication(s), if any.  




4.04.

Universal has an insurance policy that covers the manufacturing cost of any
inventory while it is in Universal’s possession (including inventory of
Distributed Product.) Notwithstanding the foregoing, it is understood by the
parties hereto that you will bear the risk of any loss to or in connection with
the inventory of Distributed Product.




4.05.

Promptly after Universal's request, you will, at your sole expense, remove from
Universal's warehouse, or order the destruction of, the stock of any Surplus
Records.  You will be deemed to have ordered the destruction of any such Surplus
Records within twenty-one (21) days after the date of Universal's request to
remove same from its warehouse, unless Universal receives from you within said
twenty-one (21) day period written instructions for the immediate delivery of
such stock to a public warehouse or other non-Universal location at your
expense. All such Surplus Records removed from Universal’s warehouse pursuant to
this paragraph, if not subsequently destroyed, will be warehoused by you in a
manner satisfactory to Universal to prevent the distribution, sale, or other
exploitation of such stock of Distributed Product. In the alternative, if you
fail to remove such stock from Universal’s warehouse, Universal will have the
right to charge you for the cost of storing such stock in Universal’s warehouse
pursuant to Universal’s standard rate card prices and to deduct such costs from
your Net Proceeds hereunder.




4.06.

(a)

You will be solely responsible for securing (and you agree to timely secure) any
and all permissions, authorizations, clearances, licenses, releases and other
rights required (or reasonably deemed necessary by Universal) to enable
Universal to distribute and otherwise exploit Distributed Product in the
Territory without infringing upon the rights of, or incurring any liability to,
any other Persons including, without limitation, music publishers and their
agents. In addition, you will be solely responsible for timely paying (and you
agree to timely pay) any and all sums due or otherwise required to be paid to
any and all other Persons in respect of any such permissions, authorizations,
clearances, licenses, releases and other rights (including, without limitation,
payments to developers, copyright proprietors, music publishers, writers,
artists (including, without limitation, Distributed Artists), producers and
engineers).  At Universal’s request, you agree to provide Universal with written
evidence (such evidence to be in a form satisfactory to Universal in its sole
discretion) (i) that you have entered into written mechanical license
agreements, as required, with the appropriate Persons in respect of each and
every Composition embodied in Distributed Product theretofor distributed and/or
otherwise exploited hereunder (and/or which is scheduled to be








Page 6




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

distributed and/or otherwise exploited hereunder) ("Mechanical License") and
(ii) that you have accounted and paid hereunder all Mechanical Royalties due in
this regard pursuant to such Mechanical License (or pursuant to the compulsory
statutory provisions of the U.S. Copyright Act).




(b)

You agree to deliver each Master of Distributed Product hereunder in the form of
a Digital Master.  You will comply with Universal’s then-current policies with
respect to Samples, and you hereby warrant and represent that all information
supplied by you to Universal in that regard is and will be complete and
accurate.  In connection with each Master of Distributed Product delivered
hereunder to Universal, you will provide Universal in written form with all
necessary information, consents, licenses, and permissions, including without
limitation those relating to all Samples, if any, interpolated in the Masters,
such that Universal may manufacture, distribute, sell, release and otherwise
exploit Records embodying the Masters concerned by any and all methods now or
hereafter known, including, without limitation, lyrics to each musical
composition contained on a Record, ancillary materials prepared by or for you
which are required hereunder, mechanical licenses, sideartist permissions and
any information required to be delivered to unions, guilds or other third
parties. Without limiting the foregoing or any of Universal’s rights or remedies
hereunder, lyrics to each musical composition contained on any Record of
Distributed Product to be released hereunder must be delivered to Universal no
later than ninety (90) days before the scheduled release date of the Record
concerned, which lyrics shall be typed and in an easily readable form.




4.07.

(a)

You, at your sole cost and expense, will produce and deliver to Universal the
Record packaging for each Record of Distributed Product hereunder (“Artwork”).
All Artwork will be in the form of film from the “camera ready” artwork
comprised of uncombined color separations (free of logos, bar coding or other
indicia of your prior licensees or distributors) for any jacket, sleeve,
container, cover, inlay card, booklet, and insert for Records to be derived from
such Record and must comply with Universal’s standard packaging format. All
Artwork must be delivered to Universal not later than ninety (90) days before
the scheduled release date of the Record concerned together with all licenses
and consents required in connection with it and will be so delivered in the
format and manner as designated by Universal in its sole discretion.  If you
fail to timely deliver any artwork hereunder (including, without limitation, any
Artwork), then Universal will have the right to deduct any premium charges
incurred by Universal to meet the release schedule of the applicable Record of
Distributed Product hereunder from any and all monies otherwise payable to you
hereunder or under the License Agreement, provided, however, that if the monies
otherwise payable hereunder for any particular accounting period are less than
the total amount to be charged, Universal will bill you for such costs, and you
will reimburse Universal for same no later than thirty (30) days after your
receipt of Universal’s invoice.  




(b)

(1)

(A)

Without limiting the foregoing, and subject to the last sentence of paragraph
2.02 above, you, at your sole cost and expense, will have printed on the outside
and elsewhere of the packaging or other graphics for each Record of Distributed
Product hereunder (as and where and in the manner designated by Universal in its
sole discretion) Universal’s logo as provided to you by Universal (“Universal
Logo”) and the language “Manufactured and Distributed by Universal Records, a
division of UMG Recordings, Inc., 1755 Broadway, New York, New York 10019” or
words of similar effect subject to the approval of Universal (“Universal
Legend”).  The Universal Logo will be the same size as and will be placed either
to the right of or below your Mark contained on the particular Record packaging,
unless required otherwise by Universal in its sole discretion.  You further
agree that Universal shall have the right to include the Universal Logo and
Universal Legend on each Record hereunder (such as, by way of example only, on
the “label” of any compact disc).  Notwithstanding anything to the contrary
contained herein, all matters relating to the Universal Logo, the Universal
Legend, and Universal’s other trademarks, legal obligations, or other
requirements in respect of Distributed Product, Artwork or any other materials
hereunder will be determined in Universal’s sole discretion, and you agree to
comply with all of Universal’s instructions in connection therewith.  








Page 7




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------




(B)

Without limiting the last sentence of paragraph 2.02 above, you will not have
the right to use the Universal Logo or the Universal Legend or any other
Universal Marks (as defined in paragraph 4.07(b)(2) below) in any manner
connection with any Distributed Product that is not manufactured, distributed or
otherwise exploited by Universal hereunder (including, without limitation, any
Distributed Product not distributed or otherwise exploited by Universal pursuant
to paragraph 2.02 above)




(2)

You agree that Universal shall retain all right, title and interest in and to
the Universal Logo and in any other trademark, trade name, service mark or logo
owned and/or controlled by Universal (“Universal Marks”) and all associated
goodwill and intellectual property rights (including, without limitation, any
copyright, design, trade name, trademarks, trade dress, or other property
right).   Nothing contained in this agreement confers to you any right of
ownership in the Universal Logo or the Universal Marks or any interest in the
goodwill and intellectual property rights associated therewith other than the
right to use the Universal Logo in accordance with this agreement.  When using
the Universal Logo, you will follow Universal’s trademark guidelines as provided
to you by Universal from time to time.  You agree not to register, or attempt to
register, or to otherwise assert any rights in, the Universal Logo and/or the
Universal Marks in any manner (including, without limitation, as a trademark,
trade name, service mark, or Internet domain name) in any jurisdiction or
otherwise. Neither the Universal Logo nor any of the Universal Marks will be
used by you in any manner without Universal's express prior written consent in
each instance except as specifically permitted in this agreement.  Universal
 (in its absolute and sole discretion) may require that you use the Universal
Logo or any Universal Mark (as applicable) in connection with Universal approved
marketing materials and advertisements related to Distributed Product hereunder.
 You shall not have the right to alter the appearance of the Universal Logo
and/or the Universal Marks in any manner.  You will not use, cause, or authorize
to be used, as your Mark or otherwise, any word, device, design, slogan, trade
name, trademark, service mark, logo, or symbol confusingly similar to the
Universal Logo and/or to any of the Universal Marks.  You right to use the
Universal Logo as expressly provided in this agreement will automatically end
upon the expiration or termination of this agreement.  Without limiting any of
the provisions contained herein, the provisions of this paragraph 4.07(b)(2)
will survive the expiration or termination of this agreement.




(3)

You will only use your Mark and the Universal Logo (subject to Universal’s prior
approval and subject to the other applicable provisions contained herein) in
connection with Distributed Product hereunder (including, without limitation, in
any Artwork hereunder and in any marketing and promotional materials and/or
advertising related to the exploitation of Distributed Product), and, without
limiting the foregoing, you will not have the right to use in any manner the
logo, trademark, trade name, service mark, or logo of any other Person in
connection with any of the foregoing.




(c)

If Universal determines in its sole discretion that any Distributed Product must
be identified as containing “explicit contents” then you agree at your sole cost
and expense to include the R.I.A.A. “Parental Advisory Logo” on the front
outside Record packaging artwork of the applicable Distributed Product in the
size, manner, and placement as designated by Universal in its sole discretion
and on all materials related to the particular Distributed Product (e.g.,
without limitation, advertising, promotional, and marketing materials).  If you
fail to so include the “Parental Advisory Logo” on any Record packaging artwork
or other materials hereunder, then Universal, without limiting its other rights,
will have the right to (1) decline to distribute or cease the distribution of
the applicable Distributed Product; and/or (2) include, at your sole cost and
expense, the “Parental Advisory Logo” on such Record packaging artwork and other
materials.  If Universal exercises the foregoing option (2), Universal will have
the right to deduct al costs in connection therewith from any and all monies
otherwise payable to you hereunder or under the License Agreement, provided,
however, that if the monies otherwise payable hereunder in any particular
accounting period are less








Page 8




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

than the total amount to be deducted, then Universal will bill you for such
costs, and you will reimburse Universal for same no later than thirty (30) days
after your receipt of Universal’s invoice.




(d)

Notwithstanding anything to the contrary contained herein, Universal will have
the right, without liability to you and without limiting its other rights, to
decline to use any artwork delivered by you hereunder (including, without
limitation, any Artwork and any marketing, promotional and advertising
materials) if Universal reasonably believes that: (1) the use of such artwork
might violate a statute, law or regulation or violate any rights of any Persons
or might subject Universal to liability or unfavorable regulatory action; (2)
such artwork is offensive to reasonable standards of public taste; or (3)
Universal’s use of such artwork would constitute a breach by you of any of your
agreements, warranties or representations contained herein. If Universal rejects
any artwork pursuant to this paragraph you agree, at your sole cost and expense,
to revise the particular artwork in accordance with Universal’s instructions.
 If Universal rejects any artwork pursuant to this paragraph and in connection
therewith you fail to timely deliver the particular artwork, then Universal will
have the right to deduct any premium charges incurred by Universal to meet the
release schedule of the applicable Record of Distributed Product hereunder from
any and all monies otherwise payable to you hereunder or under the License
Agreement, provided, however, that if the monies otherwise payable hereunder for
any particular accounting period are less than the total amount to be charged,
Universal will bill you for such costs, and you will reimburse Universal for
same no later than five (5) days after your receipt of Universal’s invoice.  




4.08.

Prior to the commercial release by Universal of any of Distributed Product
hereunder, you, at your sole cost and expense, will cause the UPC numbers
contained on the containers of Distributed Product to conform to Universal's bar
coding requirements.




4.09.

Without limiting any of the other provisions contained in this agreement, you
are solely and fully responsible for the following payments and other
obligations and will directly and timely pay to the applicable Person all costs
or expenses incurred in connection therewith:




(a)

all royalties and other sums or payments due to all recording artists
(including, without limitation, all Distributed Artists), producers and, all
other royalty participants, and all other Persons entitled to receive royalties
or other payments in connection with the manufacture, distribution, sale,
license, and/or other exploitation of Distributed Product hereunder.




(b)

All recording, production, mastering, and all related costs incurred in
connection with Distributed Product hereunder.




(c)

Any and all payments owed under the rules and regulations of the American
Federation of Musicians, the American Federation of Television and Radio Artists
and any other union or guild having jurisdiction, and you will indemnify, defend
and hold Universal harmless therefrom in accordance with the terms of paragraph
9.01(a) hereinbelow.




(d)

Any and all sales, use or other taxes levied on any of the sums payable to you
hereunder which have not been previously deducted by Universal from your
 accountings.




(e)

all costs and expenses in connection with your general, administrative, and
overhead costs and other operating costs, including, without limitation, rents,
salaries, benefits, equipment costs, travel and entertainment expenses,
telephone charges, etc.




(f)

Any and all costs incurred with respect to the preparation and manufacture of
Record artwork and packaging, including, but not limited to, costs incurred with
respect to the preparation of compact disc booklets, inlay cards, and j-cards
(including color separations).











Page 9




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

(g)

All costs incurred with respect to the hiring and maintenance of a promotion,
marketing and advertising staff utilized to promote, market and advertise
Distributed Product distributed hereunder, and all expenses attendant thereto,
including, without limitation, all costs of marketing, promoting, and
advertising Distributed Product and producing Videos.




(h)

All Mechanical Royalties payable to Persons (including, without limitation,
songwriters and/or music publishers)  with respect to the Compositions embodied
on Distributed Product hereunder.




4.10.

Notwithstanding anything to the contrary contained herein, Universal may, at its
sole discretion, pay on your behalf any of the costs or expenses referred to in
paragraph 4.09, above.  If Universal pays any such costs, which it will be under
no obligation to do, such amounts will be a direct debt from you to Universal,
which among its other remedies, Universal may deduct from any monies payable to
you hereunder or under the License Agreement.




4.11.

At all times during the Term hereof, you will maintain in full force and effect
at your own cost and expense from a nationally recognized insurance carrier an
"Errors and Omissions" insurance policy in the amount of at least One Million
Dollars ($l,000,000.00) per occurrence and Three Million Dollars ($3,000,000.00)
in the aggregate with Universal as a named insured, in connection with
Distributed Product distributed hereunder and related material used in
connection therewith.  Proof of such policy will be delivered to Universal prior
to the commencement of the Term hereof in the form of valid insurance
certificates naming Universal as an additional insured. Such certificate will
also provide that such coverage will not be canceled without at least sixty (60)
days prior written notice to Universal. Delivery of such certificate is a
condition precedent to Universal’s obligations hereunder. In the event you do
not maintain the foregoing insurance policy in accordance with the provisions
thereof, and such default continues uncured for a period of thirty (30) days or
more, Universal may at anytime thereafter obtain such insurance on your behalf
and charge you therefor (or deduct the costs therefor from monies otherwise
payable to you hereunder).




4.12.

Subject to the provisions of paragraph 5.01 below, you, at your sole cost and
expense, will be responsible for and will perform all functions of a major
Record company (other than that of “distributor” of Records) including, without
limitation, all so-called “A&R” functions and all activities relating to the
marketing, promotion, and advertising of Distributed Product (as more fully
described in paragraph 5.01(a) below).   In the event you fail to comply with
any aspect of this paragraph Universal will have the right, without limiting its
other rights, by giving you written notice thereof, to terminate this agreement.
 In the event Universal so terminates this agreement, it will continue to have
all of its rights, as if the agreement were terminated or expired in accordance
with any of the other provisions hereof.




4.13.

You will provide Universal with a reasonable number of promotional or “marked”
copies of each Record of Distributed Product to be distributed or otherwise
exploited hereunder for the promotional use of Universal personnel. Such copies
of Distributed Product will be furnished without cost to Universal and will not
be considered Records distributed hereunder for any purpose.




4.14.

Simultaneously with your execution of this agreement, you agree to execute and
deliver to Universal the security agreement (the “Security Agreement”) attached
hereto as Exhibit “A” and by this reference incorporated herein.  The Security
Agreement grants to and in favor of Universal, and Universal will retain a
security interest in, the Collateral (as defined in the Security Agreement) to
secure the recoupment by or repayment to Universal of the Debt (as defined in
paragraph 7.01 hereinbelow).  The security interest herein granted to and
retained by Universal attaches to the Collateral immediately upon execution of
this agreement.  You agree to execute all documents required by law to perfect
or modify (if necessary) the security interest granted herein. You will not,
without Universal's written approval, grant a security interest in the
Collateral that would be superior or prior to the security interest of
Universal.  








Page 10




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------




5.

 MARKETING




5.01.

(a)

(1)

Subject to the provisions of paragraph 5.01(b) below, you will be solely
responsible for developing, planning, undertaking, implementing and otherwise
performing all marketing, advertising (including, without limitation, so-called
"co-op" advertising) and promotion activities in connection with Distributed
Product and for timely paying all of the costs and expenses related thereto. You
agree and warrant that you will timely undertake the marketing, promotion and
advertising of each Record of Distributed Product and, upon Universal’s request,
will evidence same, in part, by meaningfully consulting with Universal and
furnishing Universal with a written marketing plan and budget therefor prior to
the initial release of the particular Distributed Product ("Marketing Plan"),
and that each such Marketing Plan will be finalized within a reasonable period
of time (as determined by Universal in its reasonable judgment) prior to the
initial release of the Distributed Product concerned.  If Universal pays any
costs in connection with the foregoing (which Universal is under no obligation
whatsoever to do), such amounts so paid by Universal will be a direct debt from
you to Universal, which among its other remedies, Universal may deduct from any
monies payable to you hereunder or under the License Agreement; provided,
however, that if the monies otherwise payable hereunder in any particular
accounting period are less than the total amount to be deducted, then Universal
will bill you for such costs, and you will reimburse Universal for same no later
than five (5) days after your receipt of Universal’s invoice.




(2)

Notwithstanding anything to the contrary contained herein, Universal, following
its receipt of your request, and at your sole cost and expense, will place
“co-op” advertisements on your behalf with respect to Distributed Product.  In
connection therewith, Universal will have the option to either (i) advance the
costs of such advertising and deduct such costs from any monies otherwise
payable to you hereunder or under the License Agreement, or (ii) invoice you for
same, in which event you will pay such costs to Universal no later than thirty
(30) days after your receipt of Universal’s invoice, or (iii) require you to pay
such costs to Universal before Universal places any such advertisements on your
behalf.  In connection with the provisions of this paragraph, you hereby
authorize Universal to expend on your behalf up to four percent (4%) of Net
Billings per Contract Year hereunder on co-op advertising during such Contract
Year. Notwithstanding the foregoing, nothing contained herein will in any way
obligate Universal to expend any money for so-called co-op advertising. If
Universal determines, in its sole discretion, that the monies otherwise payable
to you hereunder are insufficient to cover such costs, Universal will have the
right to: (x)  refuse to place such advertising on your behalf, or (y) elect to
not place such advertising on your behalf unless you pay Universal therefor
prior to Universal placing any such advertisements.




(b)

Universal is under no obligation whatsoever hereunder or otherwise to provide
“in-house” label services or pay for or incur any third party marketing,
promotion, publicity, advertising, or related costs or expenses in connection
with Distributed Product.  Notwithstanding anything to the contrary contained
herein, Universal, following its receipt of your written request (which request
will specify the particular in-house services you are requesting), will give
good faith consideration to providing certain of Universal’s in-house services
in connection with the marketing and promotion of any Distributed Product,
subject to the provisions of paragraph 3.01(a)(2) above, such as promotion,
marketing, publicity and advertising, New Media, and creative (e.g., Video
production and artwork supervision) (“Label Services”); provided, however, that
in connection therewith you and Universal agree to negotiate in good faith a new
Distribution Fee in accordance with the provisions of clause 3.01(a)(2) above
that will be deducted from Net Billings hereunder solely in respect of the
particular Record(s) of Distributed Product that Universal provides such Label
Services in connection with.  If you request that Universal provide Label
Services in connection with any Record(s) of Distributed Product hereunder, and
Universal agrees to do so, and you and Universal also agree to the new
Distribution Fee with respect thereto, then in connection therewith: (i) any and
all decisions with respect to how Universal provides such Label Services will be
made by Universal in its








Page 11




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

sole discretion; and (ii) you and Universal will mutually approve a marketing
plan and accompanying budget with respect to all costs of marketing, promotion,
publicity, and advertising, including without limitation, the cost of
promotional Records and Videos, in connection with all phases of the United
States release of the applicable Distributed Product hereunder.  Notwithstanding
the foregoing, Universal’s agreement to provide any Label Services hereunder
shall not relieve you of your obligation hereunder to timely pay all of the
costs and expenses related to such marketing, advertising, promotional, and
other activities; provided, however, that in connection therewith, Universal
may, in its sole discretion either (aa) advance the costs of such marketing,
advertising, promotional, and other activities and deduct such costs from any
monies otherwise payable to you hereunder or under the License Agreement, or
(bb) invoice you for same, in which event you will pay such costs to Universal
no later than thirty (30) days after your receipt of Universal’s invoice, or
(cc) require you to pay such costs to Universal (or to the applicable third
party) before Universal undertakes, implements, or otherwise commits to such
activities; provided, however, that if Universal determines, in its sole
discretion, that the monies otherwise payable to you hereunder are insufficient
to cover such costs, Universal will have the right to (x) refuse to provide any
such Label Services, and/or (y) elect to not provide any such Label Services
unless you pay Universal any third party costs related to the marketing and
promotion of the Distributed Product concerned prior to Universal developing,
planning, undertaking, implementing and/or otherwise performing (as applicable)
any marketing, advertising and/or promotion of the particular Distributed
Product.  Notwithstanding the provisions of paragraph 4.12 above, with respect
to Distributed Product for which Universal provides Label Services in connection
with, you will not be responsible for providing comparable services for the
Distributed Product concerned.




5.02.

(a)

During the Term hereof, you and Universal will mutually determine the following:




(1)

the initial United States release date of each Record delivered by you and
accepted by Universal, provided that you must agree to an initial release date
that is within ninety (90) days after delivery of the Record concerned. In no
event will Universal be obligated to release more than three (3) such Records in
any ninety (90) day period;




(2)

the suggested retail list price for the initial United States release of each
Record delivered by you and accepted by Universal from Universal’s current
published price list. At your written request, Universal will send you
Universal’s current published price list;




(3)

whether to delete any Record of Distributed Product from Universal’s current
catalog.




(b)

Notwithstanding anything to the contrary set forth above, if you and Universal
disagree as to any matters set forth in paragraph 5.02(a) above, Universal’s
decision will be final.




5.03.

(a)

If Universal has agreed to provide Label Services at your request, and in
connection therewith you and Universal mutually decide to produce one (1) or
more Videos (which neither Universal nor you are under any obligation to do),
the Master, producer, director and concept of such Videos will be mutually
approved by you and Universal; provided, however, that you will be deemed to
have approved any Master embodied on the “A” side of a single hereunder. All
production personnel for each Video will be engaged by Universal on your behalf
and at your sole cost and expense, pursuant to a written budget to be
established and approved in advance by you and Universal in writing (the
“Production Budget”).  You will be solely responsible for timely paying all
costs and expenses in connection producing each Video hereunder; provided,
however, that at your request Universal will give good faith consideration to
advancing the costs of each such Video in amount not in excess of the Production
Budget, it being agreed that (i) Universal is under no obligation whatsoever to
so agree to advance such costs and (ii) if Universal agrees to advance such
costs, all such costs paid








Page 12




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

or incurred by Universal in connection with the production of Videos hereunder
will constitute Advances hereunder and will be deducted from monies otherwise
payable to you under this agreement or the License Agreement.  Notwithstanding
the foregoing, if the monies otherwise payable hereunder in any particular
accounting period are less than the total amount to be deducted, then, without
limiting any of your obligations hereunder or any of Universal’s rights
hereunder, Universal shall have the right to either (aa) pay such costs on your
behalf and invoice you for such costs, in which event you will pay such costs to
Universal no later than thirty (30) days after your receipt of Universal’s
invoice, or (bb) require you to pay such costs to Universal (or to the
applicable third party) before Universal engages the personnel concerned in
connection with producing the particular Video or before the commencement of
filming the particular Video.  Notwithstanding the foregoing, you will be
responsible for paying any and all production costs in excess of the Production
Budget, it being agreed that if Universal pays any such excess costs (which
Universal is under no obligation whatsoever to do), such costs will be a direct
debt from you to Universal, which among its other remedies, Universal may (x)
deduct from any monies payable to you hereunder or under the License Agreement
or (y) invoice you for such costs, in which event you will pay such costs to
Universal no later than five (5) days after your receipt of Universal’s invoice.




  

(b)

Any Video produced hereunder will be deemed to be Distributed Product hereunder.
 As between you and Universal, you will be solely responsible for obtaining and
paying for all necessary licenses in connection with the Compositions embodied
in each Video hereunder for the exploitation of each such Video in the Territory
during the Term in any and all media from the copyright holder(s) of such
Compositions (“Video Publishing Costs”), including, without limitation,
synchronization licenses and licenses for public performance in the United
States.  Without limiting the foregoing, if any Composition embodied in a Video
hereunder is a Controlled Composition, then you will issue (or cause the music
publishing companies having the right to do so) to Universal at no cost all such
licenses (and your execution of this agreement constitutes the issuance of such
licenses by any music publishing company that is owned or controlled by you or
Principal (as defined in paragraph 7.01(a) below) or any Related Company.  If
Universal pays any such Video Publishing Costs hereunder (which Universal is
under no obligation whatsoever to do), then all such Video Publishing Costs paid
or incurred by Universal will constitute Advances hereunder and will be deducted
from monies otherwise payable to you under this agreement or the License
Agreement; provided, however, that if the monies otherwise payable hereunder in
any particular accounting period are less than the total amount to be deducted,
then Universal will bill you for such costs, and you will reimburse Universal
for same no later than thirty (30) days after your receipt of Universal’s
invoice.  Each Video will be deemed a Material hereunder.  




5.04.

All artwork (including, without limitation, all Artwork) and other materials
manufactured, printed, or otherwise created by you or your agents or on your
behalf or that is otherwise under your control and that is related in any manner
to marketing, promoting, advertising and/or selling Distributed Product will be
subject to Universal’s approval before such materials are used by you or any
other Person.  Without limiting the provisions of the penultimate sentence of
paragraph 4.07(b)(2) above, you agree that at Universal’s request, and at your
sole cost and expense, you will have the Universal Logo and/or the Universal
Legend and/or any other language designated by Universal in its sole discretion
printed or otherwise included on any such marketing, promotional, or sales
materials and/or advertisements related to Distributed Product specified by
Universal in its request and in the manner as designated by Universal in its
sole discretion, subject always to the last sentence of paragraph 4.07(b)(1)
above.  




6.

MANUFACTURING




6.01.

Universal will have the exclusive right in the Territory to manufacture
Distributed Product hereunder on your behalf during the Term of this agreement,
subject to the terms and conditions set forth in this Article 6.








Page 13




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------




6.02.

The Masters from which Universal will manufacture Records of Distributed Product
will be delivered to Universal by you at your sole cost and expense at places
designated by Universal.  Each Master will be in the form of a Digital Master or
in any other format as designated by Universal in its sole discretion. All
configurations of Distributed Product to be manufactured hereunder will be fully
sequenced by you.  Universal will have the right to reject any Master that is
technically deficient, in that it does not meet Universal's then current
prevailing standards for audio and engineering quality.  If Universal so rejects
any Master, you, at your own cost, will supply to Universal a substitute Master
that does not embody such defect.  If, in Universal's judgment, Universal
determines that the initial sequencing of Masters is not technically suitable
for the manufacture of any configuration of Records, then you will have the
first oppor­tunity to perform the resequencing in order to meet Universal's
deadlines.




6.03

You will supply to Universal, at your sole cost and expense, the Artwork for
each Record manufactured hereunder pursuant to the terms of paragraphs 4.07 and
4.08 above.




6.04

Universal will have the right to use the same label backdrop that will be used
for all Records manufactured hereunder.  




6.05

Universal will charge your account per Record manufactured by Universal in
accordance with its then-current standard rate card charges for similar
quantities of Records. Notwithstanding anything to the contrary set forth above,
the minimum order quantity for each configuration of each specific Record of
Distributed Product manufactured hereunder will be five hundred (500) units.




6.06.

Universal will charge against Net Billings all manufacturing costs as described
above. Universal will deduct such costs from your Net Billings hereunder during
the accounting period concerned; provided, however, that if your Net Billings
are insufficient to pay said manufacturing costs, then Universal will send you
written notice and you will pay Universal said sum within five days following
Universal's written demand therefor.




6.07

After the completion of the manufacture of each Record hereunder, you will bear
the risk of any loss to or in connection with such Record.




6.08

Universal will accept Records having pressing defects that have been returned by
Universal's customers.  However, Universal's reasonable decision will be final
as to whether or not a Record has a pressing defect.  If a Record is found by
Universal to be defective, Universal will debit your account for the return
thereof.  In the event of loss or damage to you resulting from such pressing
defects, the sole and exclusive liability of Universal will be to replace any
defective Record, and Universal will not be liable for any damages (including
without limitation, consequential damages) resulting therefrom.




6.09

You acknowledge that the transactions to be completed hereunder are not sales,
or otherwise subject to sales or use taxes.  Moreover, if such taxes are
determined to be applicable, you agree to be responsible for the total amount of
any such taxes and will hold Universal harmless therefrom.




6.10.

You and Universal will mutually agree on the quantity for each specific Record
(including, without limitation, Albums and Singles) of Distributed Product to be
manufactured in connection with the initial release of such Record; provided,
however, that in the event of a disagreement, Universal’s decision shall
control.  Universal may manufacture such quantities of Records necessary to
fulfill anticipated and actual customer orders.











Page 14




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

7.

OBLIGATIONS OF PRINCIPAL(S)




7.01.

(a)

It is understood that the active and full time participation of David Michery
(“Principal”) in your business affairs, and the Principal's active participation
in the performance of your obligations hereunder (including, without limitation,
in your management, development, A&R, marketing, promotion, and advertising
activities), are a vital part of this agreement.  In the event of the death or
incapacity of the Principal and/or in the event the Principal will cease for
whatever reason to be actively engaged in your management in a controlling
capacity or will cease to perform his obligations hereunder, Universal will have
the right, without liability of any kind to you whatsoever, and without limiting
its other rights, by giving you written notice thereof to terminate this
agreement.  In the event Universal so terminates this agreement, it will
continue to have all of its rights, as if the agreement were terminated or
expired in accordance with any of the other provisions hereof.




(b)

Without limiting the foregoing, it is specifically understood and agreed that
Principal will devote significant personal efforts and a substantial amount of
his time to you and Distributed Product and to the fulfillment of your
obligations hereunder and that Principal will be personally and principally
responsible for your management and affairs.




(c)

Simultaneously with your execution of this agreement, you agree to cause
Principal to execute and deliver to Universal an inducement letter in favor of
Universal in the form of Exhibit “B” attached hereto and incorporated herein by
this reference (“Inducement Letter”).




8.

REPRESENTATIONS AND WARRANTIES




8.01.

You warrant and represent:




(a)

You have the right to enter into this agreement and fully perform your
obligations hereunder.




(b)

You are not and during the Exploitation Period will not be under any disability,
restriction, or prohibition in respect of your rights to execute this agreement
and perform your obligations hereunder or to grant to Universal the rights
granted herein.




(c)

The execution of this agreement by you does not and will not conflict with,
violate, or result in a breach of any other agreement to which you are a party
or by which you are bound.




(d)

you have the right to grant Universal all rights granted by you to Universal
hereunder.




(e)

Universal's exercise of any of the rights granted to Universal hereunder will
not violate or infringe any law or the rights of any Person.




(f)

(1)

you have no knowledge of any claim or purported claim that may create any
liability on the part of Universal or that might prevent or impair you from
fully performing your obligations hereunder.




(2)

Without limiting the foregoing, there are no claims, charges, actions, suits,
proceedings, agreements, or other impediments, actual, pending, or threatened,
that may prevent or impair with you from performing, or otherwise interfere with
you performing, your duties and obligations hereunder, or that may otherwise
create any liability on the part of Universal.











Page 15




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

(g)

You are and will continue to be during the Exploitation Period the sole and
exclusive owner of all rights of every kind in the Territory to all Distributed
Product, including, without limitation, (i) all right, title and interest in and
to the copyright in and to Masters and Videos of Distributed Product and Artwork
and other all other materials submitted, supplied or otherwise delivered to
Universal hereunder; and (ii) the exclusive right in the Territory during the
Exploitation Period to manufacture, distribute, sell, license, market, promote,
advertise and/or otherwise exploit all Distributed Product hereunder by any and
all methods now or hereafter known.




(h)

(1)

You have not sold, assigned, transferred, leased, conveyed or granted a security
interest in, or otherwise disposed of, and during the Exploitation Period will
not sell, assign, transfer, lease, convey, grant a security interest in, or
otherwise dispose of, any Distributed Product, or any of the Records or Masters
or Videos of Distributed Product, adverse to or in derogation of the rights
granted to Universal herein or in the Security Agreement.




(2)

there is not any lien or encumbrance upon any Master, Video, or Record of
Distributed Product.




(i)

you have not authorized and during the Term hereof will not authorize any Person
other than Universal to manufacture, distribute, sell, license, or otherwise
exploit Distributed Product in the Territory in contravention of Universal's
exclusive rights hereunder.




(j)

during the Term no Person other than Universal will have the right, or will
otherwise be authorized, to release or otherwise exploit any unreleased Master
of Distributed Product in the Territory.




(k)

during the Term hereof neither you nor Principal nor any Related Company nor any
Distributed Company nor any Person claiming or deriving rights through or from
any of the foregoing will at any time do or authorize any Person to do anything
inconsistent with, or that might diminish, impair or interfere with, any of
Universal’s rights hereunder or the full and prompt performance of your and
Principal’s obligations hereunder.




(l)

(1)

Neither you nor Principal nor any Related Company nor any Distributed Artist
will authorize or knowingly permit any Distributed Artist's performances to be
recorded for any purpose without an express written agreement prohibiting the
use or other exploitation in the Territory of such Recording on Records or
otherwise in violation of Universal’s rights herein.




(2)

You and Principal will take reasonable measures to prevent the manufacture,
distribution, sale, or other exploitation in the Territory at any time by any
Person other than Universal of any Recordings described in paragraph 8.01(l)(1)
above.




(3)

 Neither you, nor Principal nor any Distributed Artist nor any Related Company
nor any Person claiming or deriving rights through or from any of the foregoing
will use or authorize or permit any Person other than Universal in the Territory
to use your or any Distributed Artist's name (including any professional name or
sobriquet), likeness (including picture, portrait or caricature) or biography in
connection with the exploitation of Masters recorded during the Term hereof or
in connection with the sale or other exploitation of Records during the Term
hereof.




(m)

Universal will not be required to make any payments of any nature for or in
connection with the acquisition, exercise or exploitation of rights pursuant to
this agreement, except as specifically provided herein.




(n)

(1)

You are solely responsible for and will timely pay all sums due each Distributed
Artist, the individual producers of each Master of Distributed Product
hereunder, and all








Page 16




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

other Persons entitled to receive royalties or other payments in connection with
the exploitation of Distributed Product hereunder.




(2)

Without limiting the foregoing, you will timely make all payments that may be
required based on the sale of Distributed Product to any applicable union or
guild agreement (including but not limited to, the American Federation of
Musicians and the American Federation of Television and Radio Artists), to a
trustee, agent or fund under any successor agreement, and all similar charges or
payments, and you will hold Universal free and harmless from any obligations to
pay such sums.  




(o)

You will completely and timely pay all recording, production, mastering and all
other costs and expenses in connection with making or acquiring of Distributed
Product.




(p)

(1)

You will (A) timely secure any and all permissions, authorizations, clearances,
licenses, releases and other rights required (or reasonably deemed necessary by
Universal) to enable Universal to distribute Distributed Product without
infringing upon the rights of, or incurring any liability to, any Person
including, without limitation, music publishers and their agents; and (B) timely
pay any and all sums due or otherwise required to be paid to any and all Persons
in respect of any such permissions, authorizations, clearances, licenses,
releases and other rights (including, without limitation, payments to
developers, copyright proprietors, music publishers, writers, artists, producers
and engineers).




(2)

Without limiting the foregoing:




(A)

you have and will have the right to mechanically record the Compositions
recorded on the Records hereunder. You will timely pay all Mechanical Royalties
to the copyright owners in respect of the musical compositions embodied on
Distributed Product and you will hold Universal harmless from the obligation to
pay said royalties. You will be responsible for and will acquire prior to
release of any Record hereunder all licenses with respect to Compositions
embodied thereon and at Universal's request, you agree to furnish Universal with
copies of such mechanical licenses or with letters from the publishers concerned
certifying that appropriate licenses have been or will be issued.




(B)

you will timely obtain or otherwise secure all necessary rights and licenses to
embody the applicable Compositions in Videos of Distributed Product hereunder
and to exploit such Videos by any and all methods now or hereafter known in
Territory during the Term hereof, and you will timely pay any and all sums due
or otherwise required to be paid to any and all Persons in connection therewith.




(C)

You will timely obtain or otherwise secure all permissions, authorizations,
clearances, licenses, releases and other rights required (or reasonably deemed
necessary by Universal) in connection with exploiting all Samples embodied in
Distributed Product hereunder and you will timely pay any and all sums due or
otherwise required to be paid to any and all Persons in respect of any such
permissions, authorizations, clearances, licenses, releases and other rights.




(q)

each Person (including, without limitation, each Distributed Artist) who renders
any services in connection with the recording, production, or other creation of
Distributed Product will grant to you all of the rights necessary for you to
fulfill you obligations under this agreement and will have the right to so
render such services and grant such rights.




(r)

Each Person whose performance is embodied in any item of Distributed Product or
whose services are used in the recording, production, or other creation of any
Distributed








Page 17




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

Product will not be bound by any agreement that may prevent or restrict such
performances or services or that may prevent or restrict Universal’s
exploitation of such performances or services or the results and proceeds
thereof.




(s)

(1)

there is in existence between you and each Distributed Artist a valid and
enforceable written agreement pursuant to which such Distributed Artist is
required to perform for you and that contains appropriate provisions to allow
you to comply with your obligations hereunder.




(2)

Neither you nor Principal nor any Distributed Artist, during the Exploitation
Period in the Territory will perform or authorize the recording for use in
advertisements of a Composition embodied on a Master of Distributed Product
hereunder.




(t)

at Universal’s request: (1) all Distributed Product will be produced in
accordance with the rules and regulations of the American Federation of
Musicians, the American Federation of Television and Radio Artists and all other
unions having jurisdiction; (2) you will pay all union payments and
contributions due any union or guild in connection with Distributed Product
hereunder; and (3) any Distributed Artist is or will become, and will remain to
the extent necessary to enable the performance of this agreement, a member in
good standing of all labor unions or guilds in which membership may be required
for the performance of your obligations hereunder.




(u)

No Distributed Product hereunder, nor the performances embodied thereon, nor any
other Materials, nor any authorized use thereof by Universal or its grantees,
licensees or assigns, will violate or infringe upon the rights of any Person.  




(v)

(1)

You are and during the Exploitation Period will be the sole and exclusive owner
in the Territory of your name (i.e., “    ”) and of your Mark and no other
Person has or will have any interest therein that would be in derogation of or
conflict with Universal’s use thereof in connection with the distribution or
exploitation of Distributed Product hereunder.




(2)

You will not use a name other than “

” in connection with Distributed Product unless you and Universal mutually agree
in writing.




(3)

During the Exploitation Period in the Territory neither you nor Principal nor
any Related Company will permit or authorize any Person other than Universal to
use your name and/or your Mark in connection with the manufacture, distribution,
sale, license, marketing, advertising, promotion, and/or other exploitation of
Records (including, without limitation, Records of Distributed Product or
Records embodying Masters other than Distributed Product).




(w)

Any and all pressing and distribution agreements, manufacturing agreements, or
similar agreements between you and any Person other than Universal for the
manufacture and/or distribution of any of Distributed Product in the Territory
(excluding agreements with artists and producers whose performances are embodied
in Distributed Product and production companies, record labels and licensors of
the Materials, copyrights and trademarks related thereto) have expired or have
been lawfully terminated and you have paid any and all amounts due to such other
Persons in connection therewith (and no other Person claims any amounts are due
and owing from you);




.

(x)

You are and at all times during the Term hereof will be a duly formed and
existing [corporation] in good standing in the jurisdiction of your formation.  




(y)

Principal is and during the Term hereof (1) will be your majority and
controlling shareholder and, without limiting the foregoing, (2) will have the
sole and exclusive control of the management and conduct of your business and
affairs.








Page 18




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------




(z)

Neither you nor Principal nor any Related Company has or will have during the
Term hereof any agreement (written or oral) or has made (or will make during the
Term hereof) any promise or is in any way obligated to any other Person
(including, without limitation, “independent” distributors, as such term is
customarily understood in the United States recording industry) other than
Universal with respect to the exploitation of Distributed Product in the
Territory during the Term hereof and that no agreement or promise, whether oral
or written, will in any way impact upon or interfere with or impair this
agreement or Universal's rights herein, or give any Person other than Universal
the right to manufacture, distribute, sell, license, and otherwise exploit
Distributed Product in the Territory during the Term hereof.




(aa)

Neither you nor any Principal nor any Related Company will engage, directly or
indirectly, in the recorded music business by producing or acquiring
exploitation rights to Recordings except through you.




(bb)

All advertising, promotional, marketing, and related activities implemented or
undertaken by you or Principal or any Related Company or any of your or
Principal’s or any Related Company’s employees or agents or on your or
Principal’s or any Related Company’s behalf will not violate any law, statute,
regulation, judgment, decree, code, order, ordinance, or rule or the rights of
any Person.




9.

INDEMNIFICATION




9.01.

(a)

You agree to and do hereby indemnify, save and hold Universal and its licensees
harmless from any and all liability, loss, damage, cost and expense (including
legal expenses and attorney fees) arising out of or connected with any breach or
alleged breach of this agreement or any claim that is inconsistent with any of
the warranties or representations made by you in this agreement. You agree to
reimburse Universal on demand for any payment made or incurred by Universal with
respect to the foregoing sentence, and, without limiting Universal's rights or
remedies, Universal may deduct any amount not so reimbursed by you from any
monies Universal or an affiliate of Universal owes you, whether hereunder or
otherwise.




(b)

Pending the determination of any claim in respect of which Universal is entitled
to be indemnified, Universal may withhold monies otherwise payable to you
hereunder in an amount not to exceed your potential liability to Universal
pursuant to this paragraph 9.01. If you make bonding arrangements, satisfactory
to Universal in its reasonable discretion, to assure Universal of reimbursement
for all damages, liabilities, costs and expenses (including reasonable legal
expenses and reasonable counsel fees) that Universal or its licensees may, in
Universal’s reasonable business judgment, incur as a result of such a claim,
Universal will not withhold monies otherwise payable to you. At your written
request, Universal will release any such monies withheld if (i) no action has
been commenced on such claims; and (ii) no settlement discussions have taken
place; and (iii) no further demand has been made on the claim for a period of
one (1) year after the date of the last claim, demand or settlement discussions,
whichever last occurred.  If Universal pays a claimant more than Seven Thousand
Five Hundred Dollars ($7,500.00) (the "Pre-authorized Amount") in settlement of
any claim not reduced to judgment, you will not be obligated to reimburse
Universal for any of the settlement in excess of the Pre-authorized Amount
unless you have consented to the settlement in writing. If you do not consent to
a settlement proposed by Universal for an amount exceeding the Pre-authorized
Amount, you will nevertheless be required to reimburse Universal for the full
amount unless you make bonding arrangements, satisfactory to Universal in its
sole discretion, to assure Universal of reimbursement for all damages,
liabilities, costs and expenses (including legal expenses and counsel fees) that
Universal and its licensees may incur as a result of that claim.











Page 19




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

(c)

Universal will notify you of any action commenced on any claim subject to your
indemnity hereunder. You may participate in the defense of any such claim
through counsel of your selection at your own expense, but Universal will have
the right at all times, in its sole discretion, to retain or resume control of
the defense of such claim.




10.

TERMINATION




10.01.

If, upon what would otherwise be the expiration or termination of the Term of
this agreement, you have any outstanding obligation, indebtedness, or unrecouped
amount due to Universal (e.g., without limitation, any unrecouped co-op
advertising charges, manufacturing charges,  Advances, unrecovered returns
charges) (hereinafter “Debt”), the Term hereof will not end until any such Debt
is repaid, and, without limitation of any of Universal’s other rights or
remedies, Universal will have each and every one of the following remedies:




(a)

Universal may recover any such Debt from monies otherwise payable to you
hereunder or under the License Agreement (including, without limitation, Net
Proceeds);




(b)

Universal may require you to pay Universal any such Debt on five (5) business
days' notice;




(c)

Universal will have the exclusive right in the Territory to continue to
manufacture, distribute, sell and otherwise exploit Distributed Product through
Normal Retail Channels and Ancillary Exploitation Channels, until such time as
Universal has recovered the full amount of such Debt out of monies payable to
you hereunder or under the License Agreement;




(d)

Universal may exercise whatever remedies are available to it under the Security
Agreement.




10.02.

You hereby acknowledge and agree that, after the expiration and/or termination
of the Term hereof, you will be solely responsible for any and all returns of
all Records hereunder, and you will indemnify Universal in accordance with the
terms of paragraph 9.01(a) herein and hold Universal harmless with respect
thereto. If, in Universal’s sole discretion, Universal elects to accept returns
of Distributed Product after the termination or expiration of the Term hereof,
and said returns exceed the reserves then held by Universal, Universal will have
the rights set forth in paragraph 10.01 above to recover all outstanding
indebtedness with respect to such returns, including the right to reinstate the
Term hereof, subject to the restrictions on Universal’s right to exercise such
rights as are expressly stated in paragraph 10.01.




10.03.

Notwithstanding anything to the contrary contained herein, in the event of the
termination or the expiration of the Term of this agreement for any reason
whatsoever, the Security Agreement (including the security interest thereunder)
and the Inducement Letter will continue in full force and effect until all of
the Debt is repaid and satisfied.  




10.04.

After the expiration of the Term hereof, but subject to payment of all of the
Debt to Universal hereunder pursuant to the terms of paragraph 10.01 above, you
will have a period of ninety (90) days following such expiration to order
Universal either to destroy (at Universal’s standard rate card prices) all of
the inventory of the Record concerned and related materials (e.g., without
limitation, parts, labels, and other applicable materials then in its
possession), or to deliver to you, at your sole expense, all of Universal's
inventory of such Record then on hand (and subsequent returns), and related
materials.  At your written request, Universal will provide you with a written
inventory of the Record concerned then in Universal’s inventory, within
forty-five (45) days after Universal’s receipt of your written request. All such
Distributed Product returned shall be stickered or otherwise marked at your sole
expense to ensure that no such Distributed Product is returned to Universal.
 If, within ninety








Page 20




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

(90) days after the expiration and/or termination of the Term hereof, but
subject to payment of all of the Debt to Universal hereunder, you have not given
Universal instructions with respect to such stocks, Universal shall have the
right to: (i) destroy such stocks at your expense (at Universal’s standard rate
card prices); (ii) continue to sell off same; (iii) sell such stocks at cut-out
prices or such other price designated by Universal; and/or (iv) charge you the
cost of warehousing such stocks (at Universal’s standard rate card prices) until
you accept delivery of same.




11.

DEFINITIONS




11.01.

“Advance” means a prepayment of Net Proceeds or any other monies payable under
the License Agreement.  Advances are chargeable against and recoupable from any
Net Proceeds otherwise payable hereunder or any monies payable under the License
Agreement.




11.02.

"Album" means a sufficient number of Masters embodying a single recording
artist’s performance to comprise one (1) or more compact discs, or the
equivalent, of not less than forty-five (45) minutes of playing time and
containing at least ten (10) different musical compositions.




11.03.

“Ancillary Exploitation Channels” means any and all distribution channels other
than Normal Retail Channels, including, without limitation, so-called “secondary
exploitation channels”, as that term is understood within the record industry,
such as, by means of example only, exploitations through key outlet sales,
master use licenses (including, without limitation, master use synchronization
licenses and licenses to include Masters on compilation Records) licenses or
sales to record clubs, licenses, sales by or through direct mail and mail order,
and premium sales.




11.04.

"Composition" means a single musical composition, irrespective of length,
including all spoken words and bridging passages, including a medley.




11.05.

"Controlled Composition" means a Composition wholly or partly written, owned or
controlled by you, Principal, any Distributed Artist, an individual producer or
any Person in which you, Principal, a Distributed Artist, or an individual
producer has a direct or indirect interest (including, without limitation, any
Related Company).




11.06.

"Digital Master" means a fully mixed, edited, equalized and leadered digital
stereo tape master ready for the production of parts from which satisfactory
Records can be manufactured.




11.07.

“Distributed Artist” means any Person who is a party to or who is subject to an
agreement with you or Principal or any Related Company pursuant to which that
Person renders its recording services to you or Principal or any Related Company
(as applicable) or pursuant to which you or Principal or any Related Company (as
applicable) are otherwise granted the right to distribute and/or otherwise
exploit the results and proceeds of that Person’s recording services.  




 11.08.

“Distributed Product” means Master Recordings and Videos (as well as Records
embodying same) that are owned or controlled, in whole or in part, directly or
indirectly by (a) you or the Principal or any Related Company; and/or (b) any
present or future members or equity owners of you or the Principal or any
Related Company; and/or (c) any Person owning or controlling any of the
foregoing or having or controlling a financial interest in all or any part of
the recording and/or distribution and/or other Record exploitation rights,
directly or indirectly, of the foregoing.




11.09.

(a)

"Electronic Transmission" means any transmission to the consumer, whether sound
alone, sound coupled with an image, or sound coupled with data, in any form,
analog or digital, now known or later developed (including, but not limited to,
Limited Downloads, Permanent Downloads, Streams, Masters made available through
portable subscription services, Mobiletones, “cybercasts”, “webcasts”,
“streaming audio”, “streaming audio/Video”, “digital downloads”, direct








Page 21




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

broadcast satellite, point-to-multipoint satellite, multipoint distribution
service, point-to-point distribution service, cable system, telephone system,
broadcast station, and any other forms of transmission now known or hereafter
devised) whether or not such transmission is made on-demand or near on-demand,
whether or not a direct or indirect charge is made to receive the transmission
and whether or not such transmission results in a specifically identifiable
reproduction by or for any transmission recipient.  




(b)

"Limited Download" means a digital transmission of a time-limited or other
use-limited download of a Master to a local storage device (e.g., the hard drive
of the user's computer or a portable device), using technology designed to cause
the downloaded file to be available for listening only either (1) during a
limited time (e.g., a time certain or a time tied to ongoing subscription
payments), or (2) for a limited number of times




(c)

“Mobiletone” means a digital transmission (including without limitation by means
of Permanent Download, Limited Download, or Stream) of a Master (or portion[s]
thereof) which may or may not be accompanied by Mobile Material to an end user's
mobile telephone or personal digital assistant (or other personal communication
device). (as used in the preceding sentence, “Mobile Material” means artwork,
images, polyphonic (midi) ringtones, voice messages, voice ringers, graphics,
"wallpaper" and/or other materials (excluding Masters) transmitted to an end
user's mobile telephone, personal digital assistant, or other personal
communication device).




(d)

“Permanent Download” means a digital transmission of a download of a Master to a
local storage device (e.g., the hard drive of the user's computer or a portable
device) which is not subject to the time or use limitations applicable to
Limited Downloads and is permanently available for listening an unlimited number
of times (unless deleted by the user).




(e)

“Stream” means a digital transmission of a Master to allow a user to listen to
such Master (e.g., Real Audio or Windows Media Audio), that is configured by the
provider of such transmission in a manner designed so that such transmission
will not result in a substantially complete reproduction of the Master being
made on a local storage device (e.g., the hard drive of the user's computer or a
portable device) so that such reproduction is available for listening other than
at substantially the time of the transmission




11.10.

"Master," "Master Recording" or "Recording" means any recording of sound,
whether or not coupled with a visual image, by any method and on any substance
or material, whether now or hereafter known, that is or is intended to be
embodied on a Record.




11.11.

"Materials" means:  all musical compositions; your Mark; the names or sobriquets
used by you and any recording artists (including, without limitation,
Distributed Artists), individually or as a group, whose performances are
embodied on Distributed Product, or a producer; all record packaging artwork
(including, without limitation Artwork) and all marketing, promotion, and
advertising materials; and all other musical, dramatic, artistic and literary
materials, ideas and other intellectual properties embodied in or used in
connection with Distributed Product and the packaging, sale, distribution,
advertising, publicizing or other exploitation thereof (including, without
limitation, all necessary containers (including jackets), all packaging
materials graphics, booklets, inserts, tray and inlay cards, stickers, posters
and other components).




11.12.

"Mechanical Royalties" means royalties payable to any Person for the right to
reproduce and distribute copyrighted musical compositions on Records.




11.13.

“Net Billings” means Universal’s wholesale price for sales hereunder of
Distributed Product invoiced during each accounting period, less actual returns
of Distributed Product distributed








Page 22




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

by Universal and/or credits to Universal’s customers for such returns made
during the accounting period concerned.




11.14.

“Net Licensing Billings” means royalties or flat payments received by Universal
in connection with the subject matter thereof solely attributable to Distributed
Product, less all of Universal’s costs and expenses in connection therewith.




11.15.

“Net Proceeds” has the meaning set forth in paragraph 3.02 hereof




11.16.

"Normal Retail Channels” means all primary retail distribution channels as
commonly understood in the recording industry, as they may exist currently or
hereafter develop, and any other distribution channels utilized by the sales
forces of Universal’s affiliated branch distributors.  For purposes of clarity,
Normal Retail Channels specifically include, without limitation, exploitation by
means of Electronic Transmissions, including through any affiliate or subsidiary
of Universal.




11.17.

"Person" means any individual, corporation, limited liability company,
partnership, association, or any other organized group of persons or legal
successors or representatives of the foregoing.




11.18.

“Record” means all forms of reproduction, now or hereafter known, manufactured
and/or distributed primarily for personal use, home use, school use, juke box
use or use in means of transportation, including but not limited to sound-alone
Recordings, audiovisual Recordings, interactive media (e.g., CD-ROM), and
Electronic Transmissions.




11.19.

“Related Company” means (i) any Person owned or controlled, directly or
indirectly, in whole or in part, by you or Principal; (ii) any Person that owns
or controls, directly or indirectly, in whole or in part, you; (iii) any Person
that is under common ownership or control with you; and/or (iv) any Person that
otherwise has the ability to control your management or operations.




11.20.

“Sample” or “sample” means the embodiment of pre-existing Recording(s) and/or
Composition(s) on a Master or Masters hereunder; provided, however, if all
rights required for the purpose of manufacturing and distributing Records
hereunder may be obtained by Universal pursuant to a compulsory mechanical
license such embodiment is not a Sample.




11.21.

"Single" means a Record containing not more than three (3) different musical
compositions.




11.22.

 “Special Program Discounts” means price discounts given to Universal customers
in respect of any special discount program.




11.23.

"Surplus Records" means more than a six (6) month supply (as determined in
Universal’s sole discretion) of a certain Record in a particular configura­tion
or, at Universal’s election, such other formula as Universal may, from time to
time, use in order to determine surplus product in respect to Records released
on its own labels.




11.24.

"Video" means a sight and sound Recording that reproduce the audio performances
of recording artists together with a visual image.




11.25.

The words "term of this agreement" or "period of this agreement" or "term
hereof" or words of similar connotation will include the initial period of this
agreement and the period of all renewals or extensions of this agreement.











Page 23




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

11.26.

"Territory" means the United States of America, its territories, possessions,
and military exchanges (including, without limitation, Puerto Rico).




11.27.

“Total Net Billings” means Net Billings plus Net Licensing Billings




12.

NOTICES




12.01.

All notices required to be given to a party hereto must be sent to the address
for the party first mentioned herein or to such new address if changed as
described below, in order to be effective.  All payments and accounting
statements will be sent to you at your address first mentioned herein.  Each
party may change its respective address hereunder by notice in writing to the
other.  All notices sent under this agreement must be in writing and, except for
accounting statements, may be sent only by personal delivery, registered or
certified mail (return receipt requested), or by overnight air express (or
courier shipment if outside the United States) if such service actually provides
proof of mailing.  The day of mailing of any such notice will be deemed the date
of the giving thereof (except notices of change of address, the date of which
will be the date of receipt by the receiving party).  Facsimile transmissions
will not constitute valid notices hereunder, whether or not actually received.
All notices to Universal must be sent to the attention of the Senior Vice
President, Business and Legal Affairs. Any notice to Universal must be sent to
Universal Records, a division of UMG Recordings, Inc. and to no other affiliate
or related company. A courtesy copy of each notice sent to you pursuant to this
agreement will be sent to       , provided that any failure to do so will not
constitute a breach of this agreement nor impair the effectiveness of the notice
concerned.




13.

MISCELLANEOUS




13.01. Universal will have the right to suspend the operation of this agreement
and its obligations hereunder in the event Universal is materially hampered in
its manufacture, distribution or sale of Records, or in the event its normal
business operations become commercially impracticable, as the result of any
cause beyond Universal's control, including but not limited to labor
disagreement, fire, earthquake, catastrophe, riot, shortage of materials, etc.
Such right may be exercised by notice to you, and such suspension will last for
the duration of the applicable event. A number of days equal to the total of all
such days of suspension will be added to the Term of this agreement and the date
any action is required hereunder (e.g., the date any Record is required to be
released) will be deemed extended accordingly.

 

13.02.

Universal may assign its rights hereunder or delegate its obligations hereunder
in whole or in part to any subsidiary, affiliated or controlling corporation, to
any Person owning or acquiring a substantial portion of the stock or assets of
Universal, or to any partnership or other venture in which Universal
participates, and such rights may be assigned by any assignee. Universal may
also assign its rights or delegate its obligations to any of its licensees, if
advisable in Universal's sole discretion to implement the license granted.  You
shall not have the right to assign any of your rights hereunder or to assign or
otherwise delegate any of your obligations hereunder without the prior written
consent of Universal.  Any assignment of this agreement by you without the prior
written consent of Universal will be null and void ab initio and of no force and
effect.




13.03.

In the event of your dissolution or the liquidation of your assets, or the
filing of a petition for liquidation or reorganization under Title 11 of the
United States Code as now or hereafter in effect or under any similar statute
relating to insolvency, bankruptcy, liquidation or reorganization, by, for or
against you, or in the event of the appointment of a receiver or a trustee for
all or a portion of your property, or in the event that you will make an
assignment for the benefit of creditors, or commit any act for, or in,
bankruptcy, or you become insolvent, or in the event you will fail to fulfill
any of your material obligations under this agreement for any other reason or in
the event any payment to you by Universal under this agreement becomes subject,
in any manner, to anticipation, alienation, sale, transfer,








Page 24




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

assignment (except as permitted pursuant to this agreement), levy, pledge,
encumbrance or charge, or to attachment, garnishment or other legal process, or
you materially change the scope and nature of your record operations, then at
any time ninety (90) days after the occurrence of any such event, in addition to
any other remedies which may be available, Universal will have the right to
terminate the Term of this agreement upon notice to you.




13.04.

There is no relationship of partnership, employer, employee, principal, agent,
joint venture, employment, franchise, or agency between the parties hereto.
Neither party hereto will have the power to bind the other or incur obligations
on the other's behalf without the other's prior written approval and shall not
represent that it has such right.   In entering into this agreement you have and
will have the status of an independent contractor and nothing herein will
contemplate or constitute you as Universal's agent or employee.




13.05.

The invalidity or unenforceability of any provision hereof will not affect the
validity or enforceability of any other provision hereof. This agreement
contains the entire understanding of the parties relating to its subject matter.
No change of this agreement will be binding unless signed by the party to be
charged. A waiver by either party of any provision of this agreement in any
instance will not be deemed to waive it for the future. All remedies, rights,
undertakings and obligations contained in this agreement are cumulative, and
none of them are in limitation of any other remedy, right, undertaking or
obligation of either party. Nothing contained herein will be construed so as to
require the commission of any act contrary to law, and wherever there is any
conflict between any provisions contained herein and any present or future
statute, law, ordinance or regulation, the latter will prevail; but the
provision of this agreement which is affected will be curtailed and limited only
to the extent necessary to bring it within the requirements of the law.




13.06.

THIS AGREEMENT HAS BEEN ENTERED INTO IN THE STATE OF NEW YORK.  THE VALIDITY,
INTERPRETATION AND LEGAL EFFECT OF THIS AGREEMENT IS GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS ENTERED INTO AND PERFORMED ENTIRELY
WITHIN SUCH STATE.  THE NEW YORK COURTS (STATE AND FEDERAL), ONLY, WILL HAVE
JURISDICTION OVER ANY CONTROVERSIES REGARDING THIS AGREEMENT, AND THE PARTIES
HERETO CONSENT TO THE EXCLUSIVE JURISDICTION OF SAID COURTS LOCATED IN NEW YORK
COUNTY.  ANY PROCESS IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT MAY, AMONG OTHER METHODS, BE SERVED UPON YOU BY
DELIVERING IT OR MAILING IT IN ACCORDANCE WITH PARAGRAPH 12.01 ABOVE.  ANY SUCH
PROCESS MAY, AMONG OTHER METHODS, BE SERVED UPON ANY OTHER PERSON WHO APPROVES,
RATIFIES, OR ASSENTS IN WRITING TO THIS AGREEMENT TO INDUCE UNIVERSAL TO ENTER
INTO IT, BY DELIVERING THE PROCESS OR MAILING IT TO THE OTHER PERSON CONCERNED
IN THE MANNER PRESCRIBED IN PARAGRAPH 12.01 ABOVE.  ANY SUCH DELIVERY OR MAIL
SERVICE WILL HAVE THE SAME FORCE AND EFFECT AS PERSONAL SERVICE.




13.07.

You recognize that the sale and distribution of Records is speculative and agree
that the judgment of Universal with respect to matters affecting the sale,
distribution and exploitation of Distributed Product will be binding upon you.
 Nothing contained in this agreement will obligate Universal to make, sell,
license, distribute, or otherwise exploit Distributed Product, except as
specified herein.




13.08.

You will not be entitled to recover damages or to terminate the term of this
agreement by reason of any breach by Universal of its material obligations
hereunder, unless Universal has failed to remedy such breach within a reasonable
time following receipt of your notice therefor.











Page 25




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

13.09.

Any and all riders, exhibits or schedules annexed hereto together with this
basic document will constitute this agreement.




13.10.

The rights and remedies of Universal as specified in this agreement are not to
the exclusion of each other or of any other rights or remedies of Universal.
Universal may decline to exercise one or more of its rights and remedies as
Universal may deem appropriate without jeopardizing any other of its rights or
remedies. All of Universal's rights and remedies will survive the expiration or
termination of the Term of this agreement. Notwithstanding anything in this
agreement, Universal may at any time exercise any right it now has or at any
time hereafter may be entitled to as a member of the public as though this
agreement were not in existence.




13.11.

You acknowledge, recognize and agree that your and Principal’s and each
Distributed Artist’s services hereunder and the rights granted hereunder by you
and Principal are of a special, unique, unusual, and extraordinary and
intellectual character involving skill of the highest order which gives them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
for by damages in an action at law. Inasmuch as any breach of such services or
of this agreement with respect to such right(s) would cause Universal
irreparable damage, Universal will be entitled to injunctive and other equitable
relief, in addition to whatever legal remedies are available to Universal, to
prevent or cure any such breach or threatened breach.  Nothing in this agreement
will prevent you from opposing such injunctive relief on any grounds that do not
negate your acknowledgments in this paragraph.




13.12.

Unless otherwise provided herein, as to all matters to be determined by mutual
agreement and as to where any approval or consent by a party is required, such
agreement, approval or consent may not be unreasonably withheld.




13.13.

Your agreement, approval, or consent, whenever required, will be deemed to have
been given unless you notify Universal otherwise within five (5) business days
following the date of Universal’s written request therefor.




13.14.

The name of this agreement and the headings of the Articles herein are intended
for convenience only and will not be of any effect in construing the contents of
this agreement.




13.15.

Neither party will issue or cause the issuance of any press releases announcing
this agreement without the other party’s prior written approval.

/

/

/

/

/

/

/

/

/

/

/

/

/

/

/

/

/











Page 26




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

13.16.

This agreement will not become effective until executed by all parties hereto.  




UNIVERSAL RECORDS

A DIVISION OF UMG RECORDINGS, INC.







By:_____________________________

Michael Reinert, Esq.

Exec. Vice President

Business & Legal Affairs







ACCEPTED AND AGREED:




AMERICAN SOUTHWEST MUSIC DISTRIBUTION, INC.







By:_____________________________

An Authorized Signatory




Name:___________________________







Title:____________________________








Page 27




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------




Exhibit “A”

attached to and made a part of

the Exclusive Manufacturing and Distribution Agreement dated January 25, 2006

between Universal Records, a division of UMG Recordings, Inc.

and American Southwest Music Distribution, Inc.




Security Agreement




Universal Records, a division of UMG Recordings, Inc. (hereinafter referred to
as "Secured Party"), 1755 Broadway, New York, New York 10019 and American
Southwest Music Distribution,  Inc., a  California Corporation (hereinafter
referred to as "Debtor") at 8721 Sunset Blvd, Suite #7, Los Angeles, CA 90069,
hereby agree as follows:




1.

Grant of Security Interest.




Debtor and Secured Party have contemporaneously herewith entered into an
Exclusive Manufacturing and Distribution Agreement dated January 25, 2006 (the
"Distribution Agreement"), concerning, among other things, the manufacture, sale
and distribution by Secured Party and its affiliates of Records to be released
on Debtor’s record labels (all capital­ized terms not defined herein will have
the meanings ascribed to them in the Distribution Agreement).  Debtor will incur
certain monetary obligations to Secured Party in accordance with certain terms
and conditions contained in the Distribution Agreement, attached hereto and
incorporated herein by reference.  




In order to induce Secured Party to enter into the Distribution Agreement and to
make the Advances under the Distribution Agreement and to perform its
obligations pursuant to the Distribution Agreement, Debtor hereby grants to
Secured Party a security interest in all of Debtor’s right, title and interest
in and to the collater­al described below.




2.

Collateral.




The collateral in which a security interest in favor of Secured Party is hereby
granted by Debtor (collectively the "Collateral") consists of:




(a)

The master recordings contained solely on the Records actually distributed under
the Distribution Agreement (the “Masters”) (including all physical
manifesta­tions thereof) now owned or hereafter acquired by Debtor during the
Term of the Distribution Agreement, and all of the license and contract rights
relating to the Masters.




(b)  The "sound recordings" (as defined in 17 USC § 101) contained in the
Masters including, but not limited to, the copyrights therein and thereto.




(c)

Any derivatives or duplicates of the Masters which are now owned or hereafter
acquired by Debtor.




(d)

All proceeds of the foregoing, including, but not limited to, any property
received by sale, assignment, license or disposition of the Masters.




(e)

Any and all monies which become payable to Debtor under the Distribution
Agreement.











Page 28




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

(f)

All inventory now owned or hereafter acquired by Debtor and all proceeds of
their sale or other disposition, wherever situated, now or hereafter held by
Debtor or in the possession of Secured Party or any of its affiliates.




(g)

Debtor’s name and logo as utilized on the Records (including, without
limitation, the Mark).




Without limitation of the above, the parties intend to create a continuing first
priority security interest in the Collateral.  With respect to all Collater­al
which may be classed as tangible goods, the security interest will be a separate
security interest arising and attaching in each article of goods when the Debtor
obtains possession or rights in such article, and the grant of the security
interest renews upon each subsequent occasion when the Debtor obtains possession
or rights in articles of such goods.




3.

Obligations Secured.




The Collateral is security for the payment in full of:




(a)

The Debt (as defined in paragraph 7.01 of the Distribution Agreement) and all
indebtedness and other obligations of Debtor now or hereafter existing or
arising under this Security Agreement.

 

(b)

All costs and expenses, including reasonable third party attorney's fees,
expended by Secured Party upon enforcement of the Security Agreement,
foreclosure on any of the Collateral, or otherwise incurred by Secured Party in
any way with respect to its security interests.




Upon the payment in full of all of the foregoing obligations, this Security
Agreement will terminate.




4.

Representations and Warranties.




Debtor hereby makes the following continuing representations and warranties:




(a)

That no lien, security interest, charge or encum­brance has arisen or been
granted on or against the Collater­al except for the security interest created
by this Security Agreement, and no effective financing statement or mortgage of
copyright or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording office; and that Debtor has not made or
suffered, and will not make or suffer, any transfer, pledge, hypothecation or
other transactions (except for sales of goods or licenses in the ordinary course
of business) which will defeat or diminish the value or priority of the security
interest granted hereunder; and that Debtor will not remove the Collateral from
those places where the Collateral currently is located without the written
consent of Secured Party;




(b)

That this Security Agreement creates and grants to Secured Party a valid and
perfected first priority security interest in the Collateral and mortgage of
copyright on the Collateral, and upon the filing of financing statements, and
mortgage of copyright filings in the forms attached hereto as Exhibit “C”, such
security interests will be perfected and no further filing or other actions are
necessary to perfect such security interests;




(c)

That the Debtor will, at Debtor's expense, forever warrant and defend Secured
Party's interest in the Collateral from all claims and demands of all other
persons;




(d)

That Debtor will at all times keep said property free of all taxes, assessments,
license fees, liens, encumbrances and other charges, and will pay or cause to be
paid all such taxes, assess­ments, license fees and other charges when levied or
assessed against the Collateral, or for its use or








Page 29




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

operation, and will pay or cause to be paid all rents due on premises where the
property not in the possession of Secured Party is or may be held. Debtor agrees
that in the event it fails to have such sums paid, Secured Party may do so for
Debtor, and any payments so advanced or made will be an additional obligation of
the Debtor secured hereunder;




(e)

That Debtor will cause the Collateral to be kept in a safe place, in good order
and repair and will not misuse, abuse, allow to deteriorate, waste or destroy
the Collateral or any part thereof;




(f)

That Debtor's principal place of business is located at the address set forth in
the beginning of this Security Agreement and will be maintained at that address
until Secured Party is otherwise notified in writing of any change; that Debtor
does not do and has not done business under any fictitious business names or
trade names; that Debtor will notify Secured Party in writing of any new
locations where Debtor's business will be conducted prior to the acquisition of
such new place of business and of any change in the location of any other place
where Debtor's business is conducted prior to making such change;




(g)

That Debtor will maintain true and accurate books and records pertaining to the
Collateral in such detail, form and scope as to provide reasonable information
for Secured Party to ascertain the value, extent and status of the Collateral
and to protect Secured Party's interests secured herein.  Secured Party will
have the right to inspect the Collateral and Debtor's books at any reasonable
time or times during the continuance of this Security Agreement upon forty-eight
(48) hours prior written notice from Secured Party to Debtor;




(h)

That Debtor is currently solvent and the net saleable value of its assets
exceeds the amount of all outstanding liabilities including unliquidated and
contingent liabilities;




(i)

That Debtor will not use the Collateral in violation of any statute, rule,
regulation, law, ordinance or other require­ment of any federal, state, county
or municipal authority having jurisdiction with respect thereto;




(j)

That Debtor will promptly notify Secured Party of any claim against the
Collateral adverse to the interest of Secured Party therein;




(k)

That Debtor has full power and authority to enter into this Security Agreement,
to perform its obligations hereunder and to subject the Collateral to the lien
and security interest granted hereunder and the execution and delivery hereof
has been properly authorized by all necessary corporate action; and




(l) That this Security Agreement is a valid and binding obligation of Debtor,
enforceable in accordance with its terms and neither this Security Agreement nor
the fulfillment of its terms infringes upon the rights of any person or entity.




5.

Rights and Duties.




(a)

At its option, Secured Party may discharge assessments, license fees, taxes,
liens, security interests, encumbrances and other charges, or cure any breach of
warranties made hereinabove. Debtor agrees to promptly reimburse Secured Party
on demand for any payment of any expense incurred by Secured Party pursuant to
the foregoing authorization and any payment or advance so incurred will be an
additional obligation of Debtor to Secured Party which is secured hereunder.
 The right of Secured Party to make such payments is purely voluntary and any
instance where Secured Party chooses not to exercise the authorization herein
will not be a failure of Secured Party to discharge any duty arising out of this
Security Agreement and will not alter, modify or








Page 30




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

otherwise affect any of Secured Party's rights hereunder.




(b)

Debtor agrees to execute concurrently herewith (i) one or more Financing
Statements as well as other instruments or documents pursuant to or required by
the Uniform Commercial Code or any variation enacted in the state(s) where
Collateral is located; and (ii) one or more copyright mortgages and assignments
in a form reasonably satisfactory to the Secured Party and customarily filed for
transactions of this type.  Debtor further agrees to pay the cost of filing the
same in any public office deemed advisable to Secured Party. Secured Party
agrees to execute appropriate statements terminating Secured Party’s interest
hereunder upon the termination of this Security Agreement.  




(c)

Debtor agrees that from time to time, at the expense of Debtor, Debtor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be reasonably necessary or desirable, or that Secured
Party may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral.  Without limiting the generality of the foregoing, Debtor will
execute and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be  necessary or
desir­able, or as Secured Party may request, in order to perfect and preserve
the security interests granted or purported to be granted hereby.




(d)

Debtor will furnish to Secured Party from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Debtor may reasonably request, all in
reasonable detail, and Debtor hereby agrees that Secured Party or Secured
Party's agents may enter upon Debtor's premises at any reasonable time and from
time to time for the purpose of inspecting the Collateral and records pertaining
thereto.




(e)

Debtor will not make any change in its corporate name or conduct its business
operations under any fictitious business name or trade name without giving
Secured Party at least sixty (60) days prior written notice.




6.

Default.




A default will occur if:  (A)(i) Debtor fails to pay all of the Debt as defined
in paragraph 7.01 of the Distribution Agreement and Secured Party has failed to
recover the Debt by exercising the remedies set forth in subparagraphs 7.01(a)
through and including (c) of the Distribution Agreement and has the right to
exercise its remedies under subparagraph 7.01(d) of the Distribution Agreement;
or (ii) Debtor fails to perform any of the terms, conditions or provisions of
this Security Agreement; or (iii) a proceeding in bankruptcy, assignment for
benefit of creditors, insolvency, receivership or reorganiza­tion is instituted
by or against Debtor or Debtor's property; or (iv) the business of Debtor ceases
operation or is otherwise liquidated; or (v) there is created or attempted by
Debtor to be created either voluntarily or involun­tarily a lien, charge or
encumbrance on the Collateral equal or superior to the security interest of
Secured Party; or (vi) if the Collateral or any part thereof is in danger of
loss, misuse, seizure or confiscation, and (B) Debtor does not cure said default
within seven (7) days after the date of Secured Party's written notice of the
default (it being agreed and understood that the foregoing notice and cure
procedure will not apply in the event of a default resulting from the occurrence
of any event set forth in either of clauses 6(A)(iii) or 6(A)(iv)) above.




7.

Remedies on Default.




Upon default, Secured Party will have all rights and remedies provided herein or
otherwise available to it and all rights and remedies of a secured party on
default under the Uniform Commercial Code as now in effect in the State of New
York and such other further remedies and rights as may from time to time be
provided under New York law for secured parties.  In the event of default under








Page 31




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

this Security Agreement, the Secured Party's rights will include, but are not
limited to, the following:




(a)

The right to declare that all indebtedness owed by Debtor to Secured Party is
due and payable at once;




(b)

The right to have immediate possession, with legal process, of any or all of the
Collateral.  For this purpose and in furtherance hereof, Debtor will, if Secured
Party so requests, assemble said property and make it available to Secured Party
at a reasonably convenient place designated by Secured Party, and Secured Party
is hereby authorized by Debtor to enter upon the premises wherever said property
may be and remove the same, subject to one (1) day prior written notice;




(c)

The right to sell the Collateral or any part thereof in one or more parcels at
any public or private sale, at any of Secured Party’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as Secured
Party may deem commercially reasonable; provided however, that, to the extent
that notice of sale will be required by law, at least five (5) days notice to
Debtor of the time and place of any public sale or the time after which any
private sale may be made will constitute reasonable notification and that
Secured Party will not be obligated to make any sale regardless of notice of
sale having been given. Notwithstanding the foregoing, in the event Debtor is in
default hereunder pursuant to subparagraphs 6(A)(iii) or 6(A)(iv) only, Secured
Party will not exercise the right set forth in this paragraph 7(c) only for a
period of ninety (90) days after exercising its rights under paragraph 7(b)
above;




(d)

The right to bid for and purchase the Collateral or any part thereof at any such
public or private sale;




(e)

The right to offset against any other payment obligations owed by Secured Party
to Debtor;




(f)

The right to require Debtor to do all things and execute all instruments
necessary or desirable to ratify or otherwise accomplish an absolute assignment
of Debtor's interest in the Collateral.  Secured Party is authorized (without
limiting the general nature of the authority conferred) to pay, purchase,
contest and compromise any encumbrances, charges or liens that, in its judgment,
appear to be prior or superior to Secured Party's interest and in exercising any
such powers and authority, pay necessary expenses, employ counsel, or pay
reasonable fees.




The various remedies available to Secured Party in the event of default will be
cumulative and the exercise or non-exercise of one right or remedy by Secured
Party will not preclude Secured Party from time to time exercising additional
rights or remedies.




8.

Nonwaiver.




The failure of Secured Party to insist, in any one or more instances, on
performance of any of the terms, covenants and conditions of this Security
Agreement will not be construed as a waiver or relinquishment of any rights
granted hereunder or of the future performance of any such term, covenant or
condition, but the obligations of Debtor with respect thereto will continue in
full force and effect.  No waiver of any provision or condition of this Security
Agreement by Secured Party will be valid unless in writing signed by such party
or operational by the terms of this Security Agreement.  A waiver by Secured
Party of the performance of any covenant, condition, representation or warranty
of Debtor will not invalidate this Security Agreement, nor will such waiver be
construed as a waiver of any other covenant, condition, representation or
warranty.  A waiver by Secured Party of the time of performing any act will not
constitute a waiver of the time for performing any other act or the time for
performing an identical act required to be performed at a later time.








Page 32




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------




9.

Insurance.




Debtor agrees to carry and maintain insurance for full value with extended
coverage at all times with respect to all Collateral not in the possession of
Secured Party against risks of fire, theft and all other risks as Secured Party
may require and to provide endorse­ments upon such policies of insurance
providing that the loss, if any, will be payable to Secured Party and Debtor as
their interests may appear.  If Debtor fails to provide such insurance or to pay
the premium thereon, Secured Party may do so and any amount so advanced or paid
will be an additional obligation of Debtor secured hereunder.  Secured Party is
hereby irrevocably appointed Debtor's attorney-in-fact to endorse any draft or
check which may be payable to Debtor in order to collect any proceeds of such
insurance to the extent of Debtor's financial default; any amounts so collected
to be applied by Secured Party to any amount then owing by Debtor to Secured
Party.




10.

Application of Payment.




At Secured Party's sole discretion, any payments rightful­ly received from or on
behalf of Debtor (whether by foreclosure of any security interest or otherwise)
may be applied to any debt to which Secured Party chooses to apply such payment.




11.

Attorneys Fees and Costs.




Debtor agrees to pay, and this Security Agreement will secure, all claims,
losses, demands, costs, damages, liabilities and reasonable third party
attorneys fees reasonably incurred by Secured Party or on its behalf related to
this Security Agreement in connection with any exercise of its rights or
remedies hereunder, including any claims, demands, actions, suits or proceedings
in which Secured Party may be involved, or threatened to be involved as a party
or otherwise, arising out of or incidental to this Security Agreement including
in which any question of Secured Party's or Debtor's rights or obligations, or
the priority of its security interest, may arise, or any attempt by Secured
Party to enforce the Security Agreement or foreclose on the Collateral.




12.

Severability.




Whenever possible, each provision of this Security Agreement will be interpreted
in such a manner as to be valid, binding and enforceable under applicable law,
but if any clause, provision, covenant or condition in this Security Agreement
will be determined to be void or unenforceable or in any way contrary to
applicable law, such determination will have no effect upon any other clause,
covenant or condition of this Security Agreement and to this extent only, such
provisions of this Security Agreement will be severable.




13.

Notices.




All notices required to be given to a party hereto must be sent to the address
for the party first mentioned herein, or to such new address if changed as
described below, in order to be effective.  Each party may change its respective
address hereunder by notice in writing to the other.  All notices sent under
this agreement must be in writing and may be sent only by personal delivery,
registered or certified mail (return receipt requested), or by overnight air
express (or courier shipment if outside the United States) if such service
actually provides proof of mailing. The day of mailing of any such notice will
be deemed the date of the giving thereof (except notices of change of address,
the date of which will be the date of receipt by the receiving party). Facsimile
transmissions will not constitute valid notices hereunder, whether or not
actually received.  All notices to Secured Party must be sent to the attention
of the Senior Vice President, Business and Legal Affairs. A courtesy copy of
each notice sent to Debtor pursuant to this agreement will be sent to
__________________________, provided that








Page 33




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

any failure to do so will not constitute a breach of this agreement nor impair
the effectiveness of the notice concerned.




14.

Assignment.




Debtor shall not have the right to assign this agreement or any of its rights or
obligations hereunder without the prior written consent of Secured Party.  All
rights of Secured Party and all obligations, representa­tions, liabilities and
agreements of Debtor hereunder will inure to the benefit of Secured Party and
its successors and assigns and will bind Debtor and its permitted successors and
permitted assigns.




15.

Attorney-In-Fact:  Debtor hereby irrevocably appoints Secured Party the Debtor’s
attorney-in-fact, with full authority in the place and stead of Debtor and in
the name of Debtor, Secured Party, or otherwise, from time to time in Secured
Party’s discretion to take any action and to execute any instrument which
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation (a) to obtain and adjust insurance
required to be paid to Secured Party pursuant to Section 9 of this Security
Agreement; (b) after the occurrence of a default under Section 6 of this
Security Agreement, to demand, give notices, collect, sue for, recover,
compound, receive and give acquittance and receipts for moneys due and to become
due under or in respect of any of the Collateral; (c) after the occurrence of a
default under Section 6 of this Security Agreement, to receive, indorse, and
collect any drafts or other instruments, documents and chattel paper, in
connection with clause (a) or (b) above; and (d) after the occurrence of a
default under Section 6 of this Security Agreement, to file any claims or take
any action or institute any proceedings which Secured Party may deem necessary
or desirable for the collection of any of the Collateral or otherwise to enforce
the rights of Secured Party with respect to any of the Collateral.
Notwithstanding the foregoing, but only in the event Debtor is not in default
under Section 6 of this Security Agreement, prior to executing any instrument as
set forth above, Secured Party will provide Debtor with two (2) business days
notice before Secured Party executes the instrument concerned, so long as
providing such notice and opportunity to sign does not prejudice Secured Party’s
rights under this agreement, such determination to be made in Secured Party’s
sole discretion.




16.

Construction:  This Security Agreement will be construed without regard to the
identity of the person who drafted the various provisions of the same.  Each and
every provision of this Security Agreement will be construed as though the
parties participated equally in the drafting of the same.  Consequently, the
parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting party will not be applicable to this
Security Agreement.




17.

Power of Attorney:  Each power of attorney granted to Secured Party in this
Security Agreement is irrevocable and coupled with an interest.




18.

Entire Agreement.




This Security Agreement and the Distribution Agreement include the entire
understanding of the parties with respect to the subject matter hereof and all
prior and concurrent oral agreements, and all prior written agreements, with
respect to such subject matter, have been merged into such agreements.  No
representations or warranties have been made other than those expressly provided
for herein.  This Security Agreement may not be modified, except by a written
instrument signed by the parties.




19.

Amendments; Etc.




No amendment or waiver of any provision of this Security Agreement nor consent
to any departure herefrom by either party hererto will in any event be effective
unless the same will be in








Page 34




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------

writing and signed by both parties hereto, and then such waiver or consent will
be effective only in the specific instance and for the specific purpose for
which given.




20.

Headings.




The name of this agreement and the headings of the paragraphs and other sections
hereof are for convenience only, and they will not be of any effect in
construing the contents of the respective paragraphs or sub-paragraphs.




21.

Governing Law; Terms.




THIS SECURITY AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, THE UNIFORM
COMMERCIAL CODE AS APPLIED IN THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES.  UNLESS OTHERWISE DEFINED HEREIN, TERMS USED IN ARTICLE 9 OF
THE UNIFORM COMMERCIAL CODE IN THE STATE OF NEW YORK ARE USED HEREIN AS DEFINED
THEREIN. THE PARTIES HERETO MAY EXERCISE ALL OF THEIR RESPECTIVE RIGHTS UNDER
THE UNIFORM COMMERCIAL CODE AS APPLIED IN THE STATE OF NEW YORK, EXCEPT TO THE
EXTENT SUCH RIGHTS ARE MODIFIED BY THE TERMS OF THIS SECURITY AGREEMENT.  THE
NEW YORK COURTS (STATE AND FEDERAL), ONLY, WILL HAVE JURISDICTION OVER ANY
CONTROVERSIES REGARDING THIS AGREEMENT, AND THE PARTIES HERETO CONSENT TO THE
EXCLUSIVE JURISDICTION OF SAID COURTS LOCATED IN THE COUNTY OF NEW YORK.




This Security Agreement is hereby executed and effective as of the25th day of
January, 2006.







UNIVERSAL RECORDS

A DIVISION OF UMG RECOREDINGS, INC.










By:______________________________

Michael Reinert, Esq.

Exec. Vice President

Business & Legal Affairs

(referred to herein as “Secured Party”)

  










AMERICAN SOUTHWEST MUSIC DISTRIBUTION, INC.




By:______________________________

An Authorized Signatory

(referred to herein as “Debtor”)




Name:____________________________







Title:_____________________________











Page 35




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)




--------------------------------------------------------------------------------




Exhibit “B”

attached to and made a part of

the Exclusive Manufacturing and Distribution Agreement dated January 25, 2006

between Universal Records, a division of UMG Recordings, Inc.

and American Southwest Music Distribution, Inc.




Inducement Letter




Reference is made herein to the Exclusive Manufacturing and Distribution
Agreement dated January 25, 2006 (“Agreement”) between Universal Records, a
division of UMG Recordings, Inc. (“Universal”) and American Southwest Music
Distribution (“Company”).  All capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to such terms in the Agreement.




As a material inducement to Universal entering into the Agreement and for
Universal’s express benefit, the undersigned hereby represents, warrants and
agrees that:  (a) he is bound by and will perform all of his obligations set
forth specifically for him in the Agreement; (b) the execution of the Agreement
and the performance of Company’s and his obligations thereunder do not and shall
not conflict with or result in a breach of any other agreement to which he,
Company, or any of their affiliates are a party, (c) he will cause Company to
perform its obligations set forth specifically for it in the Agreement; (d) he
will render his services to the Company in accordance with the Agreement; (e) he
will personally and principally be responsible for the management and affairs of
the Company during the Term of the Agreement; (f) neither he nor Company is
party to a contract or contractual arrangements with any Person that will in any
way prevent him from fulfilling his or Company’s obligations under the
Agreement; (g) he will look only to the Company and not to Universal or any of
its affiliates or subsidiaries or its parent company for any compensation,
royalty or other payments due to him; (h) he guarantees performance of his
obligations under the Agreement and will indemnify Universal in connection
therewith in accordance with the procedures set forth in paragraph 9.01 of the
Form P&D Agreement, and, without limiting the foregoing, he agrees that he is
bound by the exclusivity provisions of the Form P&D Agreement; (i) the
provisions of the Agreement relating to his obligations of the Agreement are
binding upon him individually and any Related Company or any other firm,
corporation, partnership, limited liability company, association, or other
Person engaged in the music business or any related business in which he has any
non-passive, direct or indirect, interest of any nature or sort or which he,
directly or indirectly, controls, is controlled by or is under common control
with him; (j) he hereby joins in the agreements, representations, warranties and
grants of rights set forth in the Agreement that relate to him; (k) Universal
may enforce the Agreement directly against him for breaches of the Agreement by
him without necessarily first proceeding against any other party and without the
consent of the Company; and (l) unless otherwise provided therein, no
alteration, modification or amendment of the Agreement shall affect Universal’s
rights or his obligations under this inducement.  







    

David Michery
































Page 36




(Universal Records) American Southwest – U.S. P&D.2EX.1.25.06 (DBG)


